Exhibit 10.1

EXECUTION VERSION

COMMON STOCK PURCHASE AGREEMENT

DATED AS OF DECEMBER 5, 2012

BY AND BETWEEN

DELCATH SYSTEMS, INC.

AND

TERRAPIN OPPORTUNITY, L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I PURCHASE AND SALE OF COMMON STOCK      1   

Section 1.1 Purchase and Sale of Stock

     1   

Section 1.2 Effective Date; Settlement Dates

     1   

Section 1.3 Reservation of Common Stock

     2   

Section 1.4 Current Report; Prospectus Supplement

     2    ARTICLE II FIXED REQUEST TERMS; OPTIONAL AMOUNT      3   

Section 2.1 Fixed Request Notice

     3   

Section 2.2 Fixed Requests

     3   

Section 2.3 Share Calculation

     5   

Section 2.4 Limitation of Fixed Requests

     5   

Section 2.5 Reduction of Commitment

     5   

Section 2.6 Below Threshold Price

     5   

Section 2.7 Settlement

     6   

Section 2.8 Reduction of Pricing Period

     6   

Section 2.9 Optional Amount

     7   

Section 2.10 Calculation of Optional Amount Shares

     7   

Section 2.11 Exercise of Optional Amount

     8   

Section 2.12 Exchange Cap; Single Fixed Request Limit

     8   

Section 2.13 Trading Market Regulation

     10   

Section 2.14 Blackout Periods

     10    ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR      12   

Section 3.1 Organization and Standing of the Investor

     12   

Section 3.2 Authorization and Power

     12   

Section 3.3 No Conflicts

     12   

Section 3.4 Information

     12    ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY      13   

Section 4.1 Organization, Good Standing and Power

     13   

Section 4.2 Authorization, Enforcement

     13   

Section 4.3 Capitalization

     13   

Section 4.4 Issuance of Shares

     14   

Section 4.5 No Conflicts

     14   

Section 4.6 Commission Documents, Financial Statements

     15   

Section 4.7 Subsidiaries

     16   

Section 4.8 No Material Adverse Effect

     16   

Section 4.9 No Undisclosed Liabilities

     16   

Section 4.10 No Undisclosed Events or Circumstances

     16   

Section 4.11 Indebtedness

     17   

Section 4.12 Title To Assets

     17   

Section 4.13 Actions Pending

     17   

Section 4.14 Compliance With Law

     18   

 

i



--------------------------------------------------------------------------------

Section 4.15 Certain Fees

     18   

Section 4.16 Operation of Business

     19   

Section 4.17 Environmental Compliance

     20   

Section 4.18 Material Agreements

     21   

Section 4.19 Transactions With Affiliates

     21   

Section 4.20 Securities Act

     21   

Section 4.21 Employees

     23   

Section 4.22 Use of Proceeds

     23   

Section 4.23 Investment Company Act Status

     23   

Section 4.24 ERISA

     24   

Section 4.25 Taxes

     24   

Section 4.26 Insurance

     24   

Section 4.27 U.S. Real Property Holding Corporation

     24   

Section 4.28 Listing and Maintenance Requirements

     24   

Section 4.29 Foreign Corrupt Practices Act

     25   

Section 4.30 Money Laundering Laws

     25   

Section 4.31 OFAC

     25   

Section 4.32 Manipulation of Price

     25   

Section 4.33 Acknowledgement Regarding Investor’s Acquisition of Shares

     25    ARTICLE V COVENANTS      26   

Section 5.1 Securities Compliance; FINRA Filing

     26   

Section 5.2 Registration and Listing

     27   

Section 5.3 Compliance with Laws

     28   

Section 5.4 Due Diligence

     29   

Section 5.5 Limitations on Holdings and Issuances

     29   

Section 5.6 Other Agreements and Other Financings

     29   

Section 5.7 Stop Orders

     31   

Section 5.8 Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses

     32   

Section 5.9 Prospectus Delivery

     33   

Section 5.10 Selling Restrictions

     34   

Section 5.11 Effective Registration Statement

     34   

Section 5.12 Non-Public Information

     35   

Section 5.13 Broker/Dealer

     35   

Section 5.14 Earnings Statement

     36   

Section 5.15 Disclosure Schedule

     36    ARTICLE VI OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE
AND PURCHASE OF THE SHARES      36   

Section 6.1 Opinion of Counsel; Certificate

     36   

Section 6.2 Conditions Precedent to the Obligation of the Company

     37   

Section 6.3 Conditions Precedent to the Obligation of the Investor

     38    ARTICLE VII TERMINATION      41   

Section 7.1 Term, Termination by Mutual Consent

     41   

Section 7.2 Other Termination

     42   

Section 7.3 Effect of Termination

     43   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII INDEMNIFICATION      43   

Section 8.1 General Indemnity

     43   

Section 8.2 Indemnification Procedures

     45    ARTICLE IX MISCELLANEOUS      46   

Section 9.1 Fees and Expenses

     46   

Section 9.2 Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial

     47   

Section 9.3 Entire Agreement; Amendment

     48   

Section 9.4 Notices

     48   

Section 9.5 Waivers

     49   

Section 9.6 Headings; Construction

     49   

Section 9.7 Successors and Assigns

     50   

Section 9.8 Governing Law

     50   

Section 9.9 Survival

     50   

Section 9.10 Counterparts

     50   

Section 9.11 Publicity

     50   

Section 9.12 Severability

     51   

Section 9.13 No Third Party Beneficiaries

     51   

Section 9.14 Further Assurances

     51   

 

Annex A.

  Definitions  

 

iii



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

This COMMON STOCK PURCHASE AGREEMENT, made and entered into on this 5th day of
December 2012 (this “Agreement”), by and between Terrapin Opportunity, L.P., a
limited partnership organized under the laws of the British Virgin Islands (the
“Investor”), and Delcath Systems, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Company”). Capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in Annex A
hereto.

RECITALS

WHEREAS, the parties desire that, upon the terms and subject to the conditions
and limitations set forth herein, the Company may issue and sell to the
Investor, and the Investor shall thereupon purchase from the Company, up to
$35,000,000 worth of newly issued shares of the Company’s common stock, par
value $0.01 per share (“Common Stock”), subject, in all cases, to the Exchange
Cap (except to the extent the Exchange Cap shall be inapplicable as expressly
provided in Sections 2.12 and 2.13); and

WHEREAS, the offer and sale of the Shares hereunder have been registered by the
Company in the Registration Statement, which has been declared effective by
order of the Commission under the Securities Act.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

ARTICLE I

PURCHASE AND SALE OF COMMON STOCK

Section 1.1 Purchase and Sale of Stock. Upon the terms and subject to the
conditions and limitations of this Agreement, during the Investment Period, the
Company, in its discretion, may issue and sell to the Investor up to $35,000,000
(the “Total Commitment”) worth of duly authorized, validly issued, fully paid
and non-assessable shares of Common Stock (subject in all cases to the Exchange
Cap (except to the extent the Exchange Cap shall be inapplicable as expressly
provided in Sections 2.12 and 2.13, the “Aggregate Limit”), by (i) the delivery
to the Investor of not more than 24 separate Fixed Request Notices (unless the
Investor and the Company mutually agree that a different number of Fixed Request
Notices may be delivered) as provided in Article II hereof and (ii) the exercise
by the Investor of Optional Amounts, which the Company may in its discretion
grant to the Investor and which may be exercised by the Investor, in whole or in
part, as provided in Article II hereof. The aggregate of all Fixed Request
Amounts and Optional Amount Dollar Amounts shall not exceed the Aggregate Limit.

Section 1.2 Effective Date; Settlement Dates. This Agreement shall become
effective and binding upon the payment of the fees required to be paid on or
prior to the Effective Date pursuant to Section 9.1, the delivery of counterpart
signature pages of this Agreement executed by each of the parties hereto, and
the delivery of all other documents, instruments and writings required to be
delivered on the Effective Date, in each case as provided in Section 6.1 hereof,
to the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York,

 

1



--------------------------------------------------------------------------------

New York 10166, at 5:00 p.m., New York time, on the Effective Date. In
consideration of and in express reliance upon the

representations, warranties and covenants, and otherwise upon the terms and
subject to the conditions, of this Agreement, from and after the Effective Date
and during the Investment Period (i) the Company shall issue and sell to the
Investor, and the Investor agrees to purchase from the Company, the Shares in
respect of each Fixed Request and (ii) the Investor may in its discretion elect
to purchase Shares in respect of each Optional Amount. The issuance and sale of
Shares to the Investor pursuant to any Fixed Request or Optional Amount shall
occur on the applicable Settlement Date in accordance with Sections 2.7 and 2.9
(or on such Trading Day in accordance with Section 2.8, as applicable), provided
in each case that all of the conditions precedent thereto set forth in Article
VI theretofore shall have been fulfilled or (to the extent permitted by
applicable law) waived.

Section 1.3 Reservation of Common Stock. The Company has or will have duly
authorized and reserved for issuance, and covenants to continue to so reserve
once reserved for issuance, free of all preemptive and other similar rights, at
all times during the Investment Period, the requisite aggregate number of
authorized but unissued shares of its Common Stock to timely effect the
issuance, sale and delivery in full to the Investor of all Shares to be issued
in respect of all Fixed Requests and Optional Amounts under this Agreement, in
any case prior to the issuance to the Investor of such Shares.

Section 1.4 Current Report; Prospectus Supplement. As soon as practicable, but
in any event not later than 5:30 p.m. (New York time) on the first Trading Day
immediately following the Effective Date, the Company shall file with the
Commission (i) a report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, this Agreement (the
“Current Report”), and (ii) a Prospectus Supplement pursuant to Rule 424(b)
under the Securities Act specifically relating to the transactions contemplated
by, and describing the material terms and conditions of, this Agreement,
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rule 430B under the Securities Act, and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Registration Statement and the Prospectus as of
the Effective Date, including, without limitation, information required to be
disclosed in the section captioned “Plan of Distribution” in the Prospectus (the
“Initial Prospectus Supplement”). The Current Report shall include a copy of
this Agreement as an exhibit and shall be incorporated by reference in the
Registration Statement and the Prospectus. The Company shall provide the
Investor a reasonable opportunity to comment on a draft of the Current Report
and the Initial Prospectus Supplement prior to filing the Current Report and
Initial Prospectus Supplement with the Commission, shall give due consideration
to all such comments and shall not file the Current Report or Initial Prospectus
Supplement to the extent the Investor reasonably objects to the form or content
thereof (provided, however, that the failure of the Investor to make such
objection shall not relieve the Company of any obligation or liability under
this Agreement or affect the Investor’s right to rely on the representations and
warranties made by the Company in this Agreement). If the transactions
contemplated by any Fixed Request are material to the Company (individually or
collectively with other prior Fixed Requests, the consummation of which have not
previously been reported in any Prospectus Supplement filed with the Commission
under Rule 424(b) under the Securities Act or in any report, statement or other
document filed by the Company with the Commission under the Exchange Act), or if
otherwise required under the Securities Act (or the interpretations of the
Commission thereof), in each case

 

2



--------------------------------------------------------------------------------

as reasonably determined by the Company or the Investor, then, on the first
Trading Day immediately

following the last Trading Day of the Pricing Period with respect to such Fixed
Request, the Company shall file with the Commission a Prospectus Supplement
pursuant to Rule 424(b) under the Securities Act with respect to the applicable
Fixed Request(s), disclosing the total number of Shares that are to be (and, if
applicable, have been) issued and sold to the Investor pursuant to such Fixed
Request(s), the total purchase price for the Shares subject to such Fixed
Request(s), the applicable Discount Price(s) for such Shares and the net
proceeds that are to be (and, if applicable, have been) received by the Company
from the sale of such Shares. To the extent not previously disclosed in a
Prospectus Supplement, the Company shall disclose in its Quarterly Reports on
Form 10-Q and in its Annual Reports on Form 10-K the information described in
the immediately preceding sentence relating to all Fixed Request(s) consummated
during the relevant fiscal quarter.

ARTICLE II

FIXED REQUEST TERMS; OPTIONAL AMOUNT

Subject to the satisfaction or (to the extent permitted by applicable law)
waiver of the conditions set forth in this Agreement, the parties agree (unless
otherwise mutually agreed upon by the parties in writing) as follows:

Section 2.1 Fixed Request Notice. The Company may, from time to time in its sole
discretion, no later than 9:30 a.m. (New York time) on the first Trading Day of
the Pricing Period, provide to the Investor a Fixed Request notice,
substantially in the form attached hereto as Exhibit A (the “Fixed Request
Notice”), which Fixed Request Notice shall become effective at 9:30 a.m. (New
York time) on the first Trading Day of the Pricing Period specified in the Fixed
Request Notice; provided, however, that if the Company delivers the Fixed
Request Notice to the Investor later than 9:30 a.m. (New York time) on a Trading
Day, then the first Trading Day of such Pricing Period shall not be the Trading
Day on which the Investor received such Fixed Request Notice, but rather shall
be the next Trading Day (unless a subsequent Trading Day is therein specified).
The Company shall provide the Investor with at least two Trading Days’ prior
notice of its intent to deliver a Fixed Request Notice to the Investor. The
Fixed Request Notice shall specify the Fixed Amount Requested, establish the
Threshold Price for such Fixed Request, designate the first and last Trading Day
of the Pricing Period and specify the Optional Amount, if any, that the Company
elects to grant to the Investor during the Pricing Period and the applicable
Threshold Price for such Optional Amount (the “Optional Amount Threshold
Price”). The Threshold Price and the Optional Amount Threshold Price established
by the Company in a Fixed Request Notice may be the same or different, in the
Company’s sole discretion. Upon the terms and subject to the conditions of this
Agreement, the Investor is obligated to accept each Fixed Request Notice
prepared and delivered in accordance with the provisions of this Agreement.

Section 2.2 Fixed Requests. From time to time during the Investment Period, the
Company may, in its sole discretion, deliver to the Investor a Fixed Request
Notice for a specified Fixed Amount Requested, and the applicable discount price
(the “Discount Price”) shall be determined, in accordance with the price and
share amount parameters as set forth below or such other parameters mutually
agreed upon by the Investor and the Company, and upon the terms and subject to
the conditions of this Agreement, the Investor shall purchase from the

 

3



--------------------------------------------------------------------------------

Company the Shares subject to such Fixed Request Notice at the Discount Price;
provided, however, that (i) if an ex-dividend date is established by the Trading
Market in respect of the Common Stock on or between the first Trading Day of the
applicable Pricing Period and the applicable Settlement Date, the Discount Price
shall be reduced by the per share dividend amount and (ii) unless the parties
otherwise mutually agree, the Company may not deliver any single Fixed Request
Notice for a Fixed Amount Requested in excess of the lesser of (a) the amount in
the applicable Fixed Amount Requested column below and (b) 4.9% of the Market
Capitalization:

 

Threshold Price

   Fixed Amount Requested    Discount Price

Equal to or greater than $5.00

   Not to exceed $12,000,000    96.40% of the VWAP

Equal to or greater than $4.00 and less than $5.00

   Not to exceed $10,000,000    96.20% of the VWAP

Equal to or greater than $2.80 and less than $4.00

   Not to exceed $6,500,000    96.00% of the VWAP

Equal to or greater than $2.50 and less than $2.80

   Not to exceed $6,000,000    95.80% of the VWAP

Equal to or greater than $2.25 and less than $2.50

   Not to exceed $5,500,000    95.60% of the VWAP

Equal to or greater than $1.95 and less than $2.25

   Not to exceed $5,000,000    95.40% of the VWAP

Equal to or greater than $1.65 and less than $1.95

   Not to exceed $4,500,000    95.20% of the VWAP

Equal to or greater than $1.40 and less than $1.65

   Not to exceed $4,000,000    95.00% of the VWAP

Equal to or greater than $1.25 and less than $1.40

   Not to exceed $3,500,000    94.80% of the VWAP

Equal to or greater than $1.05 and less than $1.25

   Not to exceed $3,000,000    94.60% of the VWAP

Equal to or greater than $0.90 and less than $1.05

   Not to exceed $2,500,000    94.40% of the VWAP

Equal to or greater than $0.70 and less than $0.90

   Not to exceed $2,000,000    94.20% of the VWAP

Anything to the contrary in this Agreement notwithstanding, unless otherwise
mutually agreed upon by the Investor and the Company, at no time shall the
Investor be required to purchase more than $12,000,000 worth of Common Stock in
respect of any Pricing Period (not including Common Stock subject to any
Optional Amount). The date on which the Company delivers any Fixed Request
Notice in accordance with this Section 2.2 hereinafter shall be referred to as a
“Fixed Request Exercise Date”.

 

4



--------------------------------------------------------------------------------

Section 2.3 Share Calculation. With respect to each Trading Day during the
applicable Pricing Period for which the VWAP equals or exceeds the Threshold
Price, the number of Shares to be issued by the Company to the Investor pursuant
to a Fixed Request shall equal the quotient (calculated for each Trading Day
during the applicable Pricing Period for which the VWAP equals or exceeds the
Threshold Price) determined pursuant to the following equation (rounded to the
nearest whole Share):

N = (A x B)/C, where:

N = the number of Shares to be issued by the Company to the Investor in respect
of a Trading Day during the applicable Pricing Period for which the VWAP equals
or exceeds the Threshold Price,

A = 0.10 (the “Multiplier”), provided, however, that if the Company and the
Investor mutually agree prior to the commencement of a Pricing Period that the
number of consecutive Trading Days constituting a Pricing Period shall be less
than 10, then the Multiplier correspondingly shall be increased to equal the
decimal equivalent (in 10-millionths) of a fraction, the numerator of which is
one and the denominator of which equals the number of Trading Days in the
reduced Pricing Period (it being hereby acknowledged and agreed that this
proviso shall not apply to any unilateral determination by the Company to reduce
a Pricing Period, but rather, in the event of such unilateral determination,
Section 2.8 hereof shall apply),

B = the total Fixed Amount Requested, and

C = the applicable Discount Price for such Trading Day.

Section 2.4 Limitation of Fixed Requests. The Company shall not make more than
one Fixed Request in each Pricing Period. Not less than five Trading Days shall
elapse between the end of one Pricing Period and the commencement of any other
Pricing Period during the Investment Period. There shall be permitted a maximum
of 24 Fixed Requests during the Investment Period. Each Fixed Request
automatically shall expire immediately following the last Trading Day of each
Pricing Period.

Section 2.5 Reduction of Commitment. On the Settlement Date with respect to a
Pricing Period, the Investor’s Total Commitment under this Agreement
automatically (and without the need for any amendment to this Agreement) shall
be reduced, on a dollar-for-dollar basis, by the total amount of the Fixed
Request Amount and the Optional Amount Dollar Amount, if any, for such Pricing
Period paid to the Company at such Settlement Date.

Section 2.6 Below Threshold Price. If the VWAP on any Trading Day in a Pricing
Period is lower than the Threshold Price, then for each such Trading Day the
Fixed Amount Requested shall be reduced, on a dollar-for-dollar basis, by an
amount equal to the product of (x) the Multiplier and (y) the total Fixed Amount
Requested, and no Shares shall be purchased or sold with respect to such Trading
Day, except as provided below. If trading in the Common Stock on NASDAQ (or any
other Trading Market on which the Common Stock is then listed or quoted) is
suspended for any reason for more than three hours on any Trading Day, the
Investor may at its option deem the price of the Common Stock to be lower than
the Threshold Price for such Trading Day and, for each such Trading Day, the
total amount of the Fixed Amount Requested shall be reduced as provided in the
immediately preceding sentence, and no Shares shall be purchased or sold with
respect to such Trading Day, except as provided below. For each Trading Day
during a Pricing Period on which the VWAP is lower (or is deemed to be lower as
provided in the immediately preceding sentence) than the Threshold Price, the
Investor may in its sole discretion elect to purchase such U.S. dollar amount of
Shares equal to the amount by which the Fixed Amount Requested has been reduced
in accordance with this Section 2.6, at the

 

5



--------------------------------------------------------------------------------

Threshold Price multiplied by the applicable percentage set forth in the column
entitled “Discount Price” for the row corresponding to the applicable Threshold
Price in Section 2.2. The Investor shall inform the Company via facsimile
transmission not later than 8:00 p.m. (New York time) on the last Trading Day of
such Pricing Period as to the number of Shares, if any, the Investor elects to
purchase as provided in this Section 2.6.

Section 2.7 Settlement. The payment for, against simultaneous delivery of,
Shares in respect of each Fixed Request shall be settled on the second Trading
Day next following the last Trading Day of each Pricing Period, or on such
earlier date as the parties may mutually agree (the “Settlement Date”). On each
Settlement Date, the Company shall, or shall cause its transfer agent to,
electronically transfer the Shares purchased by the Investor by crediting the
Investor’s or its designees’ account at DTC through its Deposit/Withdrawal at
Custodian (DWAC) system, which Shares shall be freely tradable and transferable
and without restriction on resale, against simultaneous payment therefor to the
Company’s designated account by wire transfer of immediately available funds;
provided that if the Shares are received by the Investor later than 1:00 p.m.
(New York time), payment therefor shall be made with next day funds. As set
forth in Section 9.1(ii), a failure by the Company to deliver such Shares shall
result in the payment of partial damages by the Company to the Investor.

Section 2.8 Reduction of Pricing Period. If during a Pricing Period the Company
elects to reduce the number of Trading Days in such Pricing Period (and thereby
amend its previously delivered Fixed Request Notice), the Company shall so
notify the Investor before 9:00 a.m. (New York time) on any Trading Day during a
Pricing Period (a “Reduction Notice”) and the last Trading Day of such Pricing
Period shall be the Trading Day immediately preceding the Trading Day on which
the Investor received such Reduction Notice; provided, however, that if the
Company delivers the Reduction Notice later than 9:00 a.m. (New York time) on a
Trading Day during a Pricing Period, then the last Trading Day of such Pricing
Period instead shall be the Trading Day on which the Investor received such
Reduction Notice.

Upon receipt of a Reduction Notice, the Investor (i) shall purchase the Shares
in respect of each Trading Day in such reduced Pricing Period for which the VWAP
equals or exceeds the Threshold Price in accordance with Section 2.3 hereof;
(ii) may elect to purchase the Shares in respect of any Trading Day in such
reduced Pricing Period for which the VWAP is (or is deemed to be) lower than the
Threshold Price in accordance with Section 2.6 hereof; and (iii) may elect to
exercise all or any portion of an Optional Amount on any Trading Day during such
reduced Pricing Period in accordance with Sections 2.10 and 2.11 hereof.

In addition, upon receipt of a Reduction Notice, the Investor may elect to
purchase, by providing written notice to the Company not later than 10:00 a.m.
(New York time) on the first Trading Day following the last Trading Day of the
reduced Pricing Period, such U.S. dollar amount of additional Shares equal to
the product determined pursuant to the following equation:

D = (A/B) x (B – C), where:

D = the U.S. dollar amount of additional Shares to be purchased,

A = the Fixed Amount Requested,

B = 10 or, for purposes of this Section 2.8, such lesser number of Trading Days
as the parties may mutually agree to, and

C = the number of Trading Days in the reduced Pricing Period,

 

6



--------------------------------------------------------------------------------

at a per Share price equal to the average per share price to be paid for Shares
to be purchased during such reduced Pricing Period pursuant to clauses (i) and
(ii) (as applicable) of the immediately preceding paragraph.

The Investor may also elect to exercise any portion of the applicable Optional
Amount which was unexercised during the reduced Pricing Period by issuing an
Optional Amount Notice to the Company not later than 10:00 a.m. (New York time)
on the first Trading Day next following the last Trading Day of the reduced
Pricing Period. The number of Shares to be issued upon exercise of such Optional
Amount shall be calculated pursuant to the equation set forth in Section 2.10
hereof, except that “C” shall equal the greater of (i) the VWAP for the Common
Stock on the last Trading Day of the reduced Pricing Period or (ii) the Optional
Amount Threshold Price.

The payment for, against simultaneous delivery of, Shares to be purchased and
sold in accordance with this Section 2.8 shall be settled on the second Trading
Day next following the Trading Day on which the Investor receives a Reduction
Notice.

Section 2.9 Optional Amount. With respect to any Pricing Period, the Company may
in its sole discretion grant to the Investor the right to exercise, from time to
time during the Pricing Period (but not more than once on any Trading Day), all
or any portion of an Optional Amount. The maximum Optional Amount Dollar Amount
and the Optional Amount Threshold Price shall be set forth in the Fixed Request
Notice. If an ex-dividend date is established by the Trading Market in respect
of the Common Stock on or between the first Trading Day of the applicable
Pricing Period and the applicable Settlement Date, the applicable exercise price
in respect of the Optional Amount shall be reduced by the per share dividend
amount. Each daily Optional Amount exercise shall be aggregated during the
Pricing Period and settled on the next Settlement Date. The Optional Amount
Threshold Price designated by the Company in its Fixed Request Notice shall
apply to each Optional Amount exercised during the applicable Pricing Period.

Section 2.10 Calculation of Optional Amount Shares. The number of shares of
Common Stock to be issued in connection with the exercise of an Optional Amount
shall be the quotient determined pursuant to the following equation (rounded to
the nearest whole Share):

O = A/(B x C), where:

O = the number of shares of Common Stock to be issued in connection with such
Optional Amount exercise,

A = the Optional Amount Dollar Amount with respect to which the Investor has
delivered an Optional Amount Notice,

B = the applicable percentage set forth in the column entitled “Discount Price”
for the row corresponding to the applicable Threshold Price in Section 2.2 (with
the Optional Amount Threshold Price serving as the Threshold Price for such
purposes), and

C = the greater of (i) the VWAP for the Common Stock on the day the Investor
delivers the Optional Amount Notice or (ii) the Optional Amount Threshold Price.

 

7



--------------------------------------------------------------------------------

Section 2.11 Exercise of Optional Amount. If granted by the Company to the
Investor with respect to a Pricing Period, all or any portion of the Optional
Amount may be exercised by the Investor on any Trading Day during the Pricing
Period, subject to the limitations set forth in Section 2.9. As a condition to
each exercise of an Optional Amount pursuant to this Section 2.11, the Investor
shall issue an Optional Amount Notice to the Company no later than 8:00 p.m.
(New York time) on the day of such Optional Amount exercise. If the Investor
does not exercise an Optional Amount in full by 8:00 p.m. (New York time) on the
last Trading Day of the applicable Pricing Period, such unexercised portion of
the Investor’s Optional Amount with respect to that Pricing Period automatically
shall lapse and terminate.

Section 2.12 Exchange Cap; Single Fixed Request Limit. Notwithstanding anything
to the contrary contained in this Agreement, subject to Section 2.13 below,
(i) the Company shall not issue or sell any shares of Common Stock pursuant to
this Agreement (including, without limitation, as partial damages pursuant to
Section 9.1(ii)), and the Investor shall not purchase or acquire any shares of
Common Stock pursuant to this Agreement, to the extent that after giving effect
thereto, the aggregate number of shares of Common Stock that would be issued
pursuant to this Agreement would exceed the Exchange Cap, and (ii) the Company
shall not issue or sell any shares of Common Stock pursuant to any single Fixed
Request or Optional Amount (including, without limitation, as partial damages
pursuant to Section 9.1(ii)), and the Investor shall not purchase or acquire any
shares of Common Stock pursuant to any single Fixed Request or Optional Amount,
to the extent that after giving effect thereto, the aggregate number of shares
of Common Stock that would be issued pursuant to such Fixed Request and Optional
Amount would exceed the Single Fixed Request Limit (taking into account all
shares of Common Stock issued or issuable pursuant to any transaction or series
of transactions that may be aggregated with the transactions contemplated by
such Fixed Request and Optional Amount under applicable rules of NASDAQ or any
other Trading Market on which the Common Stock may be listed or quoted), in each
case, unless and until the stockholders of the Company have approved the
transactions contemplated by this Agreement in accordance with the applicable
rules and regulations of NASDAQ, any other Trading Market on which the Common
Stock may be listed or quoted, and the Charter and Bylaws of the Company. For
the avoidance of doubt, the Company may, but shall be under no obligation to,
solicit stockholder approval of the transactions contemplated by this Agreement;
provided, that if stockholder approval of the transactions contemplated hereby
is not obtained, each of the Exchange Cap and the Single Fixed Request Limit
shall be applicable for all purposes of this Agreement and the transactions
contemplated hereby at all times during the term of this Agreement (except as
set forth in Section 2.13 below). If the Company issues a Fixed Request Notice
or Optional Amount that otherwise would permit the Investor to purchase shares
of Common Stock which would cause the aggregate purchases by the Investor under
this Agreement to exceed the Aggregate Limit, such Fixed Request Notice or
Optional Amount shall be void ab initio to the extent of the amount by which the
dollar value of shares or number of shares, as the case may be, of Common Stock
otherwise issuable pursuant to such Fixed Request Notice or Optional Amount
together with the dollar value of shares or number of shares, as the case may
be, of all other Common Stock purchased by the Investor pursuant to this
Agreement, or issued as partial damages pursuant to Section 9.1(ii), would
exceed the Aggregate Limit. If the Company issues a Fixed Request Notice or
Optional Amount that otherwise would permit the Investor to purchase shares of
Common Stock which, when aggregated with all other shares of Common Stock issued
or sold pursuant to any transaction or series of transactions that may be
aggregated with the transactions contemplated by such Fixed Request Notice and
Optional Amount under applicable rules of NASDAQ or any other Trading Market on
which the Common Stock may be listed or quoted, would exceed the Single Fixed
Request Limit, such Fixed Request Notice or Optional Amount, as the case may be,
shall be void ab initio to the extent of the amount by which the number of
shares of Common

 

8



--------------------------------------------------------------------------------

Stock otherwise issuable pursuant to such Fixed Request Notice or Optional
Amount, as the case may be, together with all shares of Common Stock issued
pursuant to all such other aggregated transactions, would exceed the Single
Fixed Request Limit. The Company hereby represents, warrants and covenants that
neither it nor any of its Subsidiaries (i) has effected any transaction or
series of transactions, (ii) is a party to any pending transaction or series of
transactions or (iii) shall enter into any contract, agreement,
agreement-in-principle, arrangement or understanding with respect to, or shall
effect, any Other Financing which, in any of such cases, may be aggregated with
the transactions contemplated by this Agreement for purposes of determining
whether approval of the Company’s stockholders is required under applicable
rules of NASDAQ or any other Trading Market on which the Common Stock may be
listed or quoted; provided, however, that the Company shall be permitted to take
any action referred to in clause (iii) of this sentence if (a) the Company has
timely provided the Investor with an Integration Notice as provided in
Section 5.6(ii) hereof and (b) unless the Investor has previously terminated
this Agreement pursuant to Section 7.2, the Company obtains any requisite
stockholder approval which may be required for the Company to consummate such
Other Financing described in such Integration Notice.

At the Company’s sole discretion, and effective automatically upon delivery of
notice thereof by the Company to the Investor, this Agreement may be amended by
the Company from time to time to reduce the Total Commitment by a specified
dollar amount as shall be determined by the Company in its sole discretion;
provided, however, that any such amendment of this Agreement (and any such
purported amendment) shall be void and of no force and effect if the effect
thereof would restrict, materially delay, conflict with or impair the ability or
right of the Company to perform its obligations under this Agreement, including,
without limitation, the obligation of the Company to deliver the Shares to the
Investor in respect of a previously delivered Fixed Request Notice or Optional
Amount on the applicable Settlement Date. In the event the Company shall have
elected to reduce the Total Commitment as provided in the immediately preceding
sentence, at the Company’s sole discretion, and effective automatically upon
delivery of notice thereof by the Company to the Investor, the Company may
subsequently amend this Agreement to increase the Total Commitment up to
$35,000,000; provided, however, that in no event shall the Company be entitled
to issue Fixed Request Notices and grant Optional Amounts during the remainder
of the Investment Period for an aggregate amount greater than the amount
obtained by subtracting (x) the aggregate of all Fixed Request Amounts and
Optional Amount Dollar Amounts (including any amounts paid as partial damages
pursuant to Section 9.1(ii) hereunder) covered by all Fixed Request Notices and
Optional Amounts theretofore issued or granted by the Company in respect of
which a settlement has occurred pursuant to Section 2.7 from (y) $35,000,000,
subject, in all cases, to the Exchange Cap (except to the extent the Exchange
Cap shall be inapplicable as expressly provided in Sections 2.12 and 2.13).

 

9



--------------------------------------------------------------------------------

Section 2.13 Trading Market Regulation. Notwithstanding anything in this
Agreement to the contrary, neither the Exchange Cap nor the Single Fixed Request
Limit shall be applicable for any purposes of this Agreement or the transactions
contemplated hereby, solely to the extent (and only for so long as) the Average
Discount Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that each of the Exchange Cap and the Single Fixed
Request Limit shall be applicable for all purposes of this Agreement and the
transactions contemplated hereby at all other times during the term of this
Agreement); provided, however, that the Company shall not issue any shares of
Common Stock under this Agreement if such issuance would otherwise breach the
Company’s obligations under the rules and regulations of NASDAQ or any other
Trading Market on which the Common Stock may be listed or quoted. “Base Price”
shall mean a price per Share equal to $1.46, representing the consolidated
closing bid price of the Common Stock as reported on NASDAQ on the Effective
Date, subject to (a) upward adjustment (by such amount to be mutually agreed by
the Company and the Investor consistent with the rules and regulations of NASDAQ
or any other Trading Market on which the Common Stock may be listed or quoted)
in the event any shares of Common Stock are issued by the Company as partial
damages pursuant to Section 9.1(ii) and (b) adjustment for any stock splits,
stock combinations, stock dividends, recapitalizations and other similar
transactions that occur on or after the date of this Agreement. The Company
hereby represents and warrants to the Investor that the book value per share of
Common Stock on the Effective Date is less than the Base Price. “Average
Discount Price” shall mean a price per Share (rounded to the nearest tenth of a
cent) equal to the quotient obtained by dividing (i) the total aggregate gross
purchase price paid by the Investor for all Shares purchased pursuant to all
Fixed Requests and Optional Amounts under this Agreement, by (ii) the total
aggregate number of Shares issued pursuant to all Fixed Requests and Optional
Amounts under this Agreement. The provisions of this Section 2.13 shall be
implemented in a manner otherwise than in strict conformity with the terms of
this Section 2.13, only if necessary to ensure compliance with the rules and
regulations of NASDAQ or any other Trading Market on which the Common Stock may
be listed or quoted.

Section 2.14 Blackout Periods. Notwithstanding any other provision of this
Agreement, the Company shall not deliver any Fixed Request Notice or grant any
Optional Amount or otherwise offer or sell Shares to the Investor, and the
Investor shall not be obligated to purchase any Shares pursuant to this
Agreement, (i) during any period in which the Company is, or may be deemed to
be, in possession of material non-public information, (ii) during each period
beginning the last day of any fiscal quarter until the Filing Time (each such
period, a “Blackout Period”), except with respect to this clause (ii) as
expressly provided in the immediately following sentence, or (iii) except as
expressly provided in this Section 2.14, at any time from and including the date
(each, an “Announcement Date”) on which the Company shall issue a press release
containing, or shall otherwise publicly announce, its earnings, revenues or
other results of operations (each, an “Earnings Announcement”) through and
including the time

 

10



--------------------------------------------------------------------------------

that is 24 hours after the time that the Company files (a “Filing Time”) a
Quarterly Report on Form 10-Q or an Annual Report on Form 10-K that includes
consolidated financial statements as of and for the same period or periods, as
the case may be, covered by such Earnings Announcement. If the Company wishes to
deliver any Fixed Request Notice or grant any Optional Amount or otherwise
offer, sell or deliver Shares to the Investor during any Blackout Period, the
Company shall, as conditions thereto, (A) provide the Investor with the
compliance certificate substantially in the form attached hereto as Exhibit D,
dated the date of such Fixed Request Notice or Optional Amount grant, as
applicable, which certificate shall be deemed to remain in effect during the
applicable Pricing Period through and including the applicable Settlement Date,
and the “bring down” opinions and comfort letters in the form mutually agreed to
by the parties hereto, dated the date of such Fixed Request Notice or Optional
Amount grant, as applicable, and (B) afford the Investor the opportunity to
conduct a due diligence review in accordance with Section 5.4 hereof. If the
Company wishes to deliver any Fixed Request Notice or grant any Optional Amount
or otherwise offer, sell or deliver Shares to the Investor at any time during
the period from and including an Announcement Date through and including the
time that is 24 hours after the corresponding Filing Time, the Company shall, as
conditions thereto, (1) prepare and deliver to the Investor (with a copy to
counsel to the Investor) a report on Form 8-K which shall include substantially
the same financial and related information as was set forth in the relevant
Earnings Announcement (other than any earnings or other projections, similar
forward-looking data and officers’ quotations) (each, an “Earnings 8-K”), in
form and substance reasonably satisfactory to the Investor and its counsel,
(2) provide the Investor with the compliance certificate substantially in the
form attached hereto as Exhibit D, dated the date of such Fixed Request Notice
or Optional Amount grant, as applicable, which certificate shall be deemed to
remain in effect during the applicable Pricing Period through and including the
applicable Settlement Date, and the “bring down” opinions and comfort letters in
the form mutually agreed to by the parties hereto, dated the date of such Fixed
Request Notice or Optional Amount grant, as applicable, (3) afford the Investor
the opportunity to conduct a due diligence review in accordance with Section 5.4
hereof and (4) file such Earnings 8-K with the Commission (so that it is deemed
“filed” for purposes of Section 18 of the Exchange Act) on or prior to the date
of such Fixed Request Notice or Optional Amount grant, as applicable. The
provisions of clause (iii) of this Section 2.14 shall not be applicable for the
period from and after the time at which all of the conditions set forth in the
immediately preceding sentence shall have been satisfied (or, if later, the time
that is 24 hours after the time that the relevant Earnings Announcement was
first publicly released) through and including the time that is 24 hours after
the Filing Time of the relevant Quarterly Report on Form 10-Q or Annual Report
on Form 10-K, as the case may be. For purposes of clarity, the parties agree
that the delivery of the compliance certificate and the “bring down” opinions
pursuant to this Section 2.14 shall not relieve the Company from any of its
obligations under this Agreement with respect to the delivery of the compliance
certificate called for by Section 6.3(v) and the “bring down” opinions called
for by Section 6.3(xii) on the applicable Settlement Date, which Sections shall
have independent application.

 

11



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby makes the following representations and warranties to the
Company:

Section 3.1 Organization and Standing of the Investor. The Investor is a limited
partnership duly organized, validly existing and in good standing under the laws
of the British Virgin Islands.

Section 3.2 Authorization and Power. The Investor has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to purchase the Shares in accordance with the terms hereof. The
execution, delivery and performance of this Agreement by the Investor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Investor, its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Investor.
This Agreement constitutes a valid and binding obligation of the Investor
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

Section 3.3 No Conflicts. The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated herein do not and shall not (i) result in a violation
of such Investor’s charter documents, bylaws or other applicable organizational
instruments, (ii) conflict with, constitute a default (or an event which, with
notice or lapse of time or both, would become a default) under, or give rise to
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, mortgage, deed of trust, indenture, note, bond, license,
lease agreement, instrument or obligation to which the Investor is a party or is
bound, (iii) create or impose any lien, charge or encumbrance on any property of
the Investor under any agreement or any commitment to which the Investor is
party or under which the Investor is bound or under which any of its properties
or assets are bound, or (iv) result in a violation of any federal, state, local
or foreign statute, rule, or regulation, or any order, judgment or decree of any
court or governmental agency applicable to the Investor or by which any of its
properties or assets are bound or affected, except, in the case of clauses (ii),
(iii) and (iv), for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. The Investor is not required under federal, state, local or foreign
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to purchase the Shares in accordance with the terms hereof.

Section 3.4 Information. All materials relating to the business, financial
condition, management and operations of the Company and materials relating to
the offer and sale of the Shares which have been requested by the Investor have
been furnished or otherwise made available to the Investor or its advisors
(subject to Section 5.12 of this Agreement). The Investor and its advisors have
been afforded the opportunity to ask questions of representatives of the
Company. The Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Shares. The Investor understands that it (and not the
Company) shall be responsible for its own tax liabilities that may arise as a
result of this investment or the transactions contemplated by this Agreement.
The Investor is aware of all of its obligations under U.S. federal and
applicable state securities laws and all rules and regulations promulgated
thereunder in connection with this Agreement and the transactions contemplated
hereby and the purchase and sale of the Shares.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Commission Documents or the disclosure schedule
delivered by the Company to the Investor (which is hereby incorporated by
reference in, and constitutes an integral part of, this Agreement) (the
“Disclosure Schedule”), the Company hereby makes the following representations
and warranties to the Investor:

Section 4.1 Organization, Good Standing and Power. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power and authority to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted. The Company and each Subsidiary is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except to the extent that the failure to be so
qualified would not have a Material Adverse Effect.

Section 4.2 Authorization, Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement and to issue and
sell the Shares in accordance with the terms hereof. Except for approvals of the
Company’s Board of Directors or a committee thereof as may be required in
connection with any issuance and sale of Shares to the Investor hereunder (which
approvals shall be obtained prior to the delivery of any Fixed Request Notice),
the execution, delivery and performance by the Company of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

Section 4.3 Capitalization. The authorized capital stock of the Company and the
shares thereof issued and outstanding were as set forth in the Commission
Documents as of the dates reflected therein. All of the outstanding shares of
Common Stock have been duly authorized and validly issued, and are fully paid
and nonassessable. No shares of Common Stock are entitled to preemptive rights
and there are no outstanding debt securities and no contracts, commitments,
understandings, or arrangements by which the Company is or may become bound to
issue additional shares of the capital stock of the Company or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for, any shares of capital stock of the Company other than those issued or
granted in the ordinary course of business pursuant to the Company’s equity

 

13



--------------------------------------------------------------------------------

incentive and/or compensatory plans or arrangements. Except for customary
transfer restrictions contained in agreements entered into by the Company, the
Company is not a party to, and it has no Knowledge of, any agreement restricting
the voting or transfer of any shares of the capital stock of the Company. The
offer and sale of all capital stock, convertible or exchangeable securities,

rights, warrants or options of the Company issued prior to the Effective Date
complied, in all material respects, with all applicable federal and state
securities laws, and no stockholder has any right of rescission or damages or
any “put” or similar right with respect thereto that would have a Material
Adverse Effect. The Company has made available via the Commission’s Electronic
Data Gathering, Analysis and Retrieval System (“EDGAR”) true and correct copies
of the Company’s Certificate of Incorporation as in effect on the Effective Date
(the “Charter”), and the Company’s Bylaws as in effect on the Effective Date
(the “Bylaws”).

Section 4.4 Issuance of Shares. The Shares to be issued under this Agreement
have been or will be (prior to the delivery of any Fixed Request Notice to the
Investor hereunder), duly authorized by all necessary corporate action on the
part of the Company. The Shares, when paid for in accordance with the terms of
this Agreement, shall be validly issued and outstanding, fully paid and
nonassessable and free from all liens, charges, taxes, security interests,
encumbrances, rights of first refusal, preemptive or similar rights and other
encumbrances with respect to the issue thereof.

Section 4.5 No Conflicts. The execution, delivery and performance by the Company
of this Agreement and the consummation by the Company of the transactions
contemplated hereby do not and shall not (i) result in a violation of any
provision of the Company’s Charter or Bylaws, (ii) conflict with, constitute a
default (or an event which, with notice or lapse of time or both, would become a
default) under, or give rise to any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its Significant Subsidiaries is a party or is
bound, (iii) create or impose a lien, charge or encumbrance on any property or
assets of the Company or any of its Significant Subsidiaries under any agreement
or any commitment to which the Company or any of its Significant Subsidiaries is
a party or by which the Company or any of its Significant Subsidiaries is bound
or to which any of their respective properties or assets is subject, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree applicable to the Company or any of
its Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected (including federal and state securities laws
and regulations and the rules and regulations of the Trading Market), except, in
the case of clauses (ii), (iii) and (iv), for such conflicts, defaults,
terminations, amendments, acceleration, cancellations, liens, charges,
encumbrances and violations as would not, individually or in the aggregate, have
a Material Adverse Effect. The Company is not required under any applicable
federal, state, local or foreign law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under this Agreement, or to issue and sell the Shares to the
Investor in accordance with the terms hereof other than any filings which may be
required to be made by the Company with the Commission (including, but not
limited to, a Prospectus Supplement under Section 1.4 of this Agreement), under
the securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions or
other non-U.S. laws applicable to the purchase of the Shares outside the U.S. in
connection with transactions contemplated hereby, the Financial Industry
Regulatory Authority (“FINRA”) or the Trading Market subsequent to the Effective
Date.

 

14



--------------------------------------------------------------------------------

Section 4.6 Commission Documents, Financial Statements . (a) The Company has
timely filed (giving effect to permissible extensions in accordance with Rule
12b-25 under the Exchange Act) all Commission Documents. The Company has made
available via EDGAR true and complete copies of the Commission Documents filed
with or furnished to the Commission prior to the Effective Date (including,
without limitation, the 2011 Form 10-K) and has made available via EDGAR true
and complete copies of all of the Commission Documents heretofore incorporated
by reference in the Registration Statement and the Prospectus. No Subsidiary of
the Company is required to file or furnish any report, schedule, registration,
form, statement, information or other document with the Commission. The Company
has not provided to the Investor any information which, according to applicable
law, rule or regulation, was required to have been disclosed publicly by the
Company but which has not been so disclosed, other than with respect to the
transactions contemplated by this Agreement. As of its filing date, each
Commission Document filed with or furnished to the Commission and incorporated
by reference in the Registration Statement and the Prospectus (including,
without limitation, the 2011 Form 10-K) complied in all material respects with
the requirements of the Securities Act or the Exchange Act, as applicable, and
other federal, state and local laws, rules and regulations applicable to it,
and, as of its filing date (or, if amended or superseded by a filing prior to
the Effective Date, on the date of such amended or superseded filing), such
Commission Document did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Each Commission Document to be filed with or
furnished to the Commission after the Effective Date and incorporated by
reference in the Registration Statement, the Prospectus and any Prospectus
Supplement required to be filed pursuant to Section 1.4 hereof during the
Investment Period (including, without limitation, the Current Report), when such
document becomes effective or is filed with or furnished to the Commission and,
if applicable, when such document becomes effective, as the case may be, shall
comply in all material respects with the requirements of the Securities Act or
the Exchange Act, as applicable, and other federal, state and local laws, rules
and regulations applicable to it, and shall not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. There are no
outstanding or unresolved comments or undertakings in such comment letters
received by the Company from the Commission. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Securities Act or the Exchange Act.

(b) The financial statements, together with the related notes and schedules, of
the Company included in the Commission Documents comply as to form in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act, as applicable. Such financial statements, together with the
related notes and schedules, have been prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto or (ii) in
the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial condition of the Company and its consolidated
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).

 

15



--------------------------------------------------------------------------------

(c) The Company has timely filed with the Commission and made available via
EDGAR all certifications and statements required by (x) Rule 13a-14 or Rule
15d-14 under the Exchange Act or (y) 18 U.S.C. Section 1350 (Section 906 of the
Sarbanes-Oxley Act of 2002 (“SOXA”)) with respect to all relevant Commission
Documents. The Company is in compliance in all material respects with the
provisions of SOXA applicable to it as of the date hereof. The Company maintains
disclosure controls and procedures required by Rule 13a-15 or Rule 15d-15 under
the Exchange Act; such controls and procedures are effective to ensure that all
material information concerning the Company and its Subsidiaries is made known
on a timely basis to the individuals responsible for the timely and accurate
preparation of the Company’s Commission filings and other public disclosure
documents. As used in this Section 4.6(c), the term “file” shall be broadly
construed to include any manner in which a document or information is furnished,
supplied or otherwise made available to the Commission.

(d) Ernst & Young LLP and Grant Thornton LLP, both of which have expressed their
opinions on the audited financial statements and related schedules included or
incorporated by reference in the Registration Statement and the Base Prospectus,
are, with respect to the Company, independent public accountants as required by
the Securities Act, and each of which is an independent registered public
accounting firm within the meaning of SOXA as required by the rules of the
Public Company Accounting Oversight Board. Neither Ernst & Young LLP nor Grant
Thornton LLP has been engaged by the Company to perform any “prohibited
activities” (as defined in Section 10A of the Exchange Act).

Section 4.7 Subsidiaries. Exhibit 21.1 to the 2011 Form 10-K sets forth each
Subsidiary of the Company as of the Effective Date, showing its jurisdiction of
incorporation or organization, and the Company does not have any other
Subsidiaries as of the Effective Date.

Section 4.8 No Material Adverse Effect. Since December 31, 2011, except for
continued losses from operations, the Company has not experienced or suffered
any Material Adverse Effect, and there exists no current state of facts,
condition or event which would have a Material Adverse Effect.

Section 4.9 No Undisclosed Liabilities. Neither the Company nor any of its
Subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured, absolute, accrued, contingent
or otherwise) that would be required to be disclosed on a balance sheet of the
Company or any Subsidiary (including the notes thereto) in conformity with GAAP
and are not disclosed in the Commission Documents, other than those incurred in
the ordinary course of the Company’s or its Subsidiaries respective businesses
since December 31, 2011 and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.

Section 4.10 No Undisclosed Events or Circumstances. No event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, liabilities, operations
(including results thereof) or conditions (financial or otherwise), which, under
applicable law, rule or regulation, would be required to be disclosed in a
Commission Document but which has not been so publicly announced or disclosed,
except for events or circumstances which, individually or in the aggregate, do
not or would not have a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

Section 4.11 Indebtedness. The Company’s Quarterly Report on Form 10-Q for its
fiscal quarter ended September 30, 2012 sets forth, as of September 30, 2012,
all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments through
such date. For the purposes of this Agreement, “Indebtedness” shall mean (a) any
liabilities for borrowed money or amounts owed in excess of $10,000,000 (other
than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements, indemnities and other contingent obligations
in respect of Indebtedness of others in excess of $10,000,000, whether or not
the same are or should be reflected in the Company’s balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $10,000,000 due under
leases required to be capitalized in accordance with GAAP. There is no existing
or continuing default or event of default in respect of any Indebtedness of the
Company or any of its Subsidiaries. The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to
Title 11 of the United States Code or any similar federal or state bankruptcy
law or law for the relief of debtors, nor does the Company have any Knowledge
that its creditors intend to initiate involuntary bankruptcy, insolvency,
reorganization or liquidation proceedings or other proceedings for relief under
Title 11 of the United States Code or any other federal or state bankruptcy law
or any law for the relief of debtors. The Company is financially solvent and is
generally able to pay its debts as they become due.

Section 4.12 Title To Assets. Each of the Company and its Subsidiaries has good
and valid title to, or has valid rights to lease or otherwise use, all of their
respective real and personal property reflected in the Commission Documents,
free of mortgages, pledges, charges, liens, security interests or other
encumbrances, except for those that would not have a Material Adverse Effect.
All real property and facilities held under lease by the Company or any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company or any of
its Subsidiaries.

Section 4.13 Actions Pending. There is no action, suit, claim, investigation or
proceeding pending, or to the Knowledge of the Company threatened, against the
Company or any Subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. There is no action, suit, claim, investigation or proceeding
pending, or to the Knowledge of the Company threatened, against or involving the
Company, any Subsidiary or any of their respective properties or assets, or
involving any officers or directors of the Company or any of its Subsidiaries,
including, without limitation, any securities class action lawsuit or
stockholder derivative lawsuit related to the Company, in each case which, if
determined adversely to the Company, its Subsidiary or any officer or director
of the Company or its Subsidiaries, would have a Material Adverse Effect. Except
as set forth in the Commission Documents, no judgment, order, writ, injunction
or decree or award has been issued by or, to the Knowledge of the Company,
requested of any court, arbitrator or governmental agency which would be
reasonably expected to result in a Material Adverse Effect.

 

17



--------------------------------------------------------------------------------

Section 4.14 Compliance With Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in compliance with all
applicable federal, state, local and foreign governmental laws, rules,
regulations and ordinances, except for such non-compliance which, individually
or in the aggregate, would not have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is in violation of any judgment, decree or
order or any statute, ordinance, rule or regulation applicable to the Company or
any of its Subsidiaries, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect. Without
limiting the generality of the foregoing, the Company has maintained all
requirements for the continued listing or quotation of its Common Stock on the
Trading Market, and the Company is not in material violation of any of the
rules, regulations or requirements of the Trading Market and has no Knowledge of
any facts or circumstances that could reasonably be expected to lead to
delisting or suspension of the Common Stock by the Trading Market in the
foreseeable future.

Section 4.15 Certain Fees. Except for the placement fee payable by the Company
to Financial West Group, Member FINRA/SIPC (“FWG”), which shall be set forth in
a separate engagement letter between the Company and FWG (a true and complete
fully executed copy of which has heretofore been provided to the Investor), no
brokers, finders or financial advisory fees or commissions is or shall be
payable by the Company or any Subsidiary (or any of their respective affiliates)
with respect to the transactions contemplated by this Agreement. Except as set
forth in this Section 4.15 or as disclosed in Section 4.15 of the Disclosure
Schedule, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the
Company, the Investor or the Broker-Dealer for a brokerage commission, finder’s
fee or other like payment in connection with the transactions contemplated by
this Agreement or, to the Company’s knowledge, any arrangements, agreements,
understandings, payments or issuance with respect to the Company or any of its
officers, directors, stockholders, partners, employees, Subsidiaries or
Affiliates that may affect the FINRA’s determination of the amount of
compensation to be received by any FINRA member (including, without limitation,
those FINRA members set forth on Schedule 4.15 of the Disclosure Schedule) or
person associated with any FINRA member in connection with the transactions
contemplated by this Agreement. Except as set forth in this Section 4.15 or as
disclosed in Section 4.15 of the Disclosure Schedule, no “items of value”
(within the meaning of FINRA Rule 5110) have been received, and no arrangements
have been entered into for the future receipt of any items of value, from the
Company or any of its officers, directors, stockholders, partners, employees,
Subsidiaries or Affiliates by any FINRA member (including, without limitation,
those FINRA members set forth on Schedule 4.15 of the Disclosure Schedule) or
person associated with any FINRA member, during the period commencing 180 days
immediately preceding the Effective Date and ending on the date this Agreement
is terminated in accordance with Article VII, that may affect the FINRA’s
determination of the amount of compensation to be received by any FINRA member
or person associated with any FINRA member in connection with the transactions
contemplated by this Agreement.

 

18



--------------------------------------------------------------------------------

Section 4.16 Operation of Business. (a) The Company or one or more of its
Subsidiaries possesses such permits, licenses, approvals, consents and other
authorizations (including licenses, accreditation and other similar
documentation or approvals of any local health departments) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies,
including, without limitation, the U.S. Food and Drug Administration (“FDA”), as
are necessary to conduct the business now operated by it (collectively,
“Governmental Licenses”), except where the failure to possess such Governmental
Licenses, individually or in the aggregate, would not have a Material Adverse
Effect. The Company and its Subsidiaries are in compliance with the terms and
conditions of all such Governmental Licenses and all applicable FDA rules and
regulations, guidelines and policies, and all applicable rules and regulations,
guidelines and policies of any governmental authority exercising authority
comparable to that of the FDA (including any non-governmental authority whose
approval or authorization is required under foreign law comparable to that
administered by the FDA), except where the failure to so comply, individually or
in the aggregate, would not have a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect, individually or in the aggregate, would
not have a Material Adverse Effect. As to each product that is subject to FDA
regulation or similar legal provisions in any foreign jurisdiction that is
developed, manufactured, tested, packaged, labeled, marketed, sold, distributed
and/or commercialized by the Company or any of its Subsidiaries, each such
product is being developed, manufactured, tested, packaged, labeled, marketed,
sold, distributed and/or commercialized in compliance with all applicable
requirements of the FDA (and any non-governmental authority whose approval or
authorization is required under foreign law comparable to that administered by
the FDA), including, but not limited to, those relating to investigational use,
premarket approval, good clinical practices, good manufacturing practices,
record keeping, filing of reports, and patient privacy and medical record
security, except where such non-compliance, individually or in the aggregate,
would not have a Material Adverse Effect. As to each product or product
candidate of the Company or any of its Subsidiaries subject to FDA regulation or
similar legal provision in any foreign jurisdiction, all manufacturing
facilities of the Company and its Subsidiaries are operated in compliance with
the FDA’s Good Manufacturing Practices requirements at 21 C.F.R. Part 210 and
211, as applicable, except where such non-compliance, individually or in the
aggregate, would not have a Material Adverse Effect. Neither the Company nor any
of its Subsidiaries has received any written notice of proceedings relating to
the revocation or modification of any such Governmental Licenses or relating to
a potential violation of, failure to comply with, any FDA rules and regulations,
guidelines or policies which, if the subject of any unfavorable decision, ruling
or finding, individually or in the aggregate, would have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries has received any
correspondence, notice or request from the FDA, including, without limitation,
notice that any one or more products or product candidates of the Company or any
of its Subsidiaries failed to receive approval from the FDA for use for any one
or more indications that, individually or in the aggregate, would have a
Material Adverse Effect. This Section 4.16 does not relate to environmental
matters, such items being the subject of Section 4.17.

(b) The Company or one or more of its Subsidiaries owns or possesses adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names, trade dress, logos, copyrights and other intellectual property,
including, without limitation, all of the intellectual property (collectively,

 

19



--------------------------------------------------------------------------------

“Intellectual Property”), necessary to carry on the business now operated by it.
There are no actions, suits or judicial proceedings pending, or to the Company’s
Knowledge threatened, relating to patents or proprietary information to which
the Company or any of its Subsidiaries is a party or of which any property of
the Company or any of its Subsidiaries is subject, and neither the Company nor
any of its Subsidiaries has received any notice or is otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which could render any
Intellectual Property invalid or inadequate to protect the interest of the
Company and its Subsidiaries therein, and which infringement or conflict (if the
subject of any unfavorable decision, ruling or finding) or invalidity or
inadequacy, individually or in the aggregate, would have a Material Adverse
Effect.

(c) The descriptions of all pre-clinical and clinical trials conducted by, or on
behalf of, the Company or any of its Subsidiaries, or in which the Company or
any of its Subsidiaries has participated contained in the Commission Documents,
or the results of which are referred to in the Commission Documents, if any, are
accurate and complete in all material respects. All such pre-clinical and
clinical trials conducted, supervised or monitored by, or on behalf of, the
Company or any of its Subsidiaries have been conducted in compliance with all
applicable federal, state, local and foreign laws, and the regulations and
requirements of any applicable governmental entity, including, but not limited
to, FDA good clinical practice and good laboratory practice requirements.
Neither the Company nor any of its Subsidiaries has received any notices or
correspondence from the FDA or any other governmental agency requiring the
termination, suspension, delay or modification of any pre-clinical or clinical
trials conducted by, or on behalf of, the Company or any of its Subsidiaries or
in which the Company or any of its Subsidiaries has participated that are
described in the Commission Documents, if any, or the results of which are
referred to in the Commission Documents. All pre-clinical and clinical trials
previously conducted by, or on behalf of, the Company or any of its Subsidiaries
while conducted by or on behalf of the Company or any of its Subsidiaries, were
conducted in compliance with all applicable federal, state, local and foreign
laws, and the regulations and requirements of any applicable governmental
entity, including, but not limited to, FDA good clinical practice and good
laboratory practice requirements.

Section 4.17 Environmental Compliance. The Company and each of its Subsidiaries
have obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other Person, that are required under any Environmental
Laws, except for any approvals, authorization, certificates, consents, licenses,
orders and permits or other similar authorizations the failure of which to
obtain does not or would not have a Material Adverse Effect. “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment, including all requirements pertaining to reporting, licensing,
permitting, controlling, investigating or remediating emissions, discharges,
releases or threatened releases of hazardous substances, chemical substances,
pollutants, contaminants or toxic substances, materials or wastes, whether
solid, liquid or gaseous in nature, into the air, surface water, groundwater or
land, or relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of hazardous substances, chemical
substances, pollutants, contaminants or toxic substances, material or wastes,
whether solid, liquid or gaseous in nature. Except for such instances as would
not, individually or in the aggregate, have a Material Adverse Effect, to the
Company’s Knowledge, there are no past or present events, conditions,

 

20



--------------------------------------------------------------------------------

circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or would reasonably be
expected to violate any Environmental Law after the Effective Date or that would
reasonably be expected to give rise to any environmental liability, or otherwise
form the basis of any claim, action, demand, suit, proceeding, hearing, study or
investigation (i) under any Environmental Law, or (ii) based on or related to
the manufacture, processing, distribution, use, treatment, storage

(including without limitation underground storage tanks), disposal, transport or
handling, or the emission, discharge, release or threatened release of any
hazardous substance.

Section 4.18 Material Agreements. Neither the Company nor any Subsidiary of the
Company is a party to any written or oral contract, instrument, agreement
commitment, obligation, plan or arrangement, a copy of which would be required
to be filed with the Commission as an exhibit to an annual report on Form 10-K
(collectively, “Material Agreements”). The Company and each of its Subsidiaries
have performed in all material respects all the obligations required to be
performed by them under the Material Agreements, have received no notice of
default or an event of default by the Company or any of its Subsidiaries
thereunder and are not aware of any basis for the assertion thereof, and neither
the Company or any of its Subsidiaries nor, to the Knowledge of the Company, any
other contracting party thereto are in default under any Material Agreement now
in effect, except in each case, the result of which would not have a Material
Adverse Effect. Each of the Material Agreements is in full force and effect, and
constitutes a legal, valid and binding obligation enforceable in accordance with
its terms against the Company and/or any of its Subsidiaries and, to the
Knowledge of the Company, each other contracting party thereto, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

Section 4.19 Transactions With Affiliates. There are no loans, leases,
agreements, contracts, royalty agreements, management contracts, service
arrangements or other continuing transactions exceeding $120,000 between (a) the
Company or any Subsidiary, on the one hand, and (b) any Person who would be
covered by Item 404(a) of Regulation S-K, on the other hand. There are no
outstanding amounts payable to or receivable from, or advances by the Company or
any of its Subsidiaries to, and neither the Company nor any of its Subsidiaries
is otherwise a creditor of or debtor to, any beneficial owner of more than 5% of
the outstanding shares of Common Stock, or any director, employee or Affiliate
of the Company or any of its Subsidiaries, other than (i) reimbursement for
reasonable expenses incurred on behalf of the Company or any of its Subsidiaries
or (ii) as part of the normal and customary terms of such Persons’ employment or
service as a director with the Company or any of its Subsidiaries.

Section 4.20 Securities Act. The Company has complied with all applicable
federal and state securities laws in connection with the offer, issuance and
sale of the Shares contemplated by this Agreement.

(i) The Company has prepared and filed with the Commission, in accordance with
the provisions of the Securities Act, the Registration Statement, including a
base prospectus relating to the Shares. The Registration Statement was declared
effective by order of the Commission on October 9, 2012. As of the date hereof,
no stop order suspending the

 

21



--------------------------------------------------------------------------------

effectiveness of the Registration Statement has been issued by the Commission or
is continuing in effect under the Securities Act and no proceedings therefor are
pending before or, to the Company’s Knowledge, threatened by the Commission. No
order preventing or suspending the use of the Prospectus or any Permitted Free
Writing Prospectus has been issued by the Commission.

(ii) As of the Effective Date, the Company satisfies all of the requirements for
the use of Form S-3 under the Securities Act for the offering and sale of the
Shares contemplated by this Agreement (without reliance on General Instruction
I.B.6. of Form S-3). If, during the term of this Agreement, the Company becomes
subject to General Instruction I.B.6. of Form S-3, the Company hereby confirms
that for as long as the Company is subject to General Instruction I.B.6. of Form
S-3 during the term of this Agreement, the Company shall not offer or sell any
securities pursuant to this Agreement that would exceed the limitations set
forth in General Instruction I.B.6. of Form S-3 (as applicable). The Company is
not, and has not previously been at any time, a “shell company” (as such term is
defined in Rule 405 under the Securities Act).

(iii) The Commission has not notified the Company of any objection to the use of
the form of the Registration Statement pursuant to Rule 401(g)(1) under the
Securities Act. The Registration Statement complied in all material respects on
the date on which it was declared effective by the Commission, and will comply
in all material respects at each deemed effective date with respect to the
Investor pursuant to Rule 430B(f)(2) of the Securities Act, with the
requirements of the Securities Act, and the Registration Statement (including
the documents incorporated by reference therein) did not on the date it was
declared effective by the Commission, and shall not at each deemed effective
date with respect to the Investor pursuant to Rule 430B(f)(2) of the Securities
Act, contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; provided that this representation and warranty does not apply to
statements in or omissions from the Registration Statement made in reliance upon
and in conformity with information relating to the Investor furnished to the
Company in writing by or on behalf of the Investor expressly for use therein.
The Registration Statement, as of the Effective Date, meets the requirements set
forth in Rule 415(a)(1)(x) under the Securities Act. The Base Prospectus
complied in all material respects on its date and on the Effective Date, and
will comply in all material respects on each applicable Fixed Request Exercise
Date and, when taken together with the applicable Prospectus Supplement and any
applicable Permitted Free Writing Prospectus, on each applicable Settlement
Date, with the requirements of the Securities Act and did not on its date and on
the Effective Date and shall not on each applicable Fixed Request Exercise Date
and, when taken together with the applicable Prospectus Supplement and any
applicable Permitted Free Writing Prospectus, on each applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that this representation and warranty does not apply to statements in
or omissions from the Base Prospectus made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.

 

22



--------------------------------------------------------------------------------

(iv) Each Prospectus Supplement required to be filed pursuant to Section 1.4
hereof, when taken together with the Base Prospectus and any applicable
Permitted Free Writing Prospectus, on its date and on the applicable Settlement
Date, shall comply in all material respects with the provisions of the
Securities Act and shall not on its date and on the applicable Settlement Date
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they are made, not misleading, except
that this representation and warranty does not apply to statements in or
omissions from any Prospectus Supplement made in reliance upon and in conformity
with information relating to the Investor furnished to the Company in writing by
or on behalf of the Investor expressly for use therein.

(v) At the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) under the Securities Act) relating to the Shares, the
Company was not and is not an “ineligible issuer” (as defined in Rule 405 under
the Securities Act). Each Permitted Free Writing Prospectus (a) shall conform in
all material respects to the requirements of the Securities Act on the date of
its first use, (b) when considered together with the Prospectus on each
applicable Fixed Request Exercise Date and on each applicable Settlement Date,
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they are made, not
misleading, and (c) shall not include any information that conflicts with the
information contained in the Registration Statement, including any document
incorporated by reference therein and any Prospectus Supplement deemed to be a
part thereof that has not been superseded or modified. The immediately preceding
sentence does not apply to statements in or omissions from any Permitted Free
Writing Prospectus made in reliance upon and in conformity with information
relating to the Investor furnished to the Company in writing by or on behalf of
the Investor expressly for use therein.

(vi) Prior to the Effective Date, the Company has not distributed any offering
material in connection with the offering and sale of the Shares. From and after
the Effective Date and prior to the completion of the distribution of the
Shares, the Company shall not distribute any offering material in connection
with the offering and sale of the Shares, other than the Registration Statement,
the Base Prospectus as supplemented by any Prospectus Supplement or a Permitted
Free Writing Prospectus.

Section 4.21 Employees. Neither the Company nor any Subsidiary of the Company
has any collective bargaining arrangements or agreements covering any of its
employees. No officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect, has terminated or, to
the Knowledge of the Company, has any present intention of terminating his or
her employment or engagement with the Company or any Subsidiary.

Section 4.22 Use of Proceeds. The proceeds from the sale of the Shares shall be
used by the Company and its Subsidiaries as set forth in the Base Prospectus and
any Prospectus Supplement filed pursuant to Section 1.4.

Section 4.23 Investment Company Act Status. The Company is not, and as a result
of the consummation of the transactions contemplated by this Agreement and the
application of the proceeds from the sale of the Shares as set forth in the Base
Prospectus and any Prospectus Supplement shall not be, an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

23



--------------------------------------------------------------------------------

Section 4.24 ERISA. Neither the Company, nor the Subsidiary nor any other entity
that together with the Company and the Subsidiary would be considered a single
employer within the meaning of Section 4001(b) of the ERISA (each single
employer, an “ERISA Affiliate”) maintains or contributes to or ever maintained
was required to contribute to a plan subject to Title IV of ERISA or Section 412
of the Code. Each benefit plan sponsored by the Company or an ERISA Affiliate
has been maintained in substantial compliance with its terms and applicable
laws. Each such plan intended to be “qualified” within the meaning of
Section 401(a) of the Code is the subject of a favorable determination letter
from the Internal Revenue Service as to its qualification (or the period for
timely requesting such a determination has not expired) and the Company and the
Subsidiary are aware of no circumstances that would reasonably be expected to
result in the disqualification of such plan.

Section 4.25 Taxes. The Company (i) has filed all federal, state and foreign
income and franchise tax returns or has duly requested extensions thereof,
except for those the failure of which to file would not have a Material Adverse
Effect, (ii) has paid all federal, state, local and foreign taxes due and
payable for which it is liable, except to the extent that any such taxes are
being contested in good faith and by appropriate proceedings, except for such
taxes the failure of which to pay would not have a Material Adverse Effect, and
(iii) does not have any tax deficiency or claims outstanding or assessed or, to
the Company’s Knowledge, proposed against it which would have a Material Adverse
Effect. The Company is not operated in such a manner as to qualify as a passive
foreign investment company, as defined in Section 1297 of the U.S. Internal
Revenue Code of 1986, as amended.

Section 4.26 Insurance. The Company and its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.

Section 4.27 U.S. Real Property Holding Corporation. Neither the Company nor any
of its Subsidiaries is, or has ever been, and so long as any of the Shares are
held by the Investor, shall become a U.S. real property holding corporation
within the meaning of Section 897 of the Code.

Section 4.28 Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its Knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act, nor has the Company received any notification that the Commission
is contemplating terminating such registration. The Company has not, in the 12
months preceding the Effective Date, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance in any material respect with the listing or
maintenance requirements of such Trading Market. As of the Effective Date, the
Company is in compliance with all such listing and maintenance requirements.

 

24



--------------------------------------------------------------------------------

Section 4.29 Foreign Corrupt Practices Act. None of the Company, any Subsidiary
or, to the Knowledge of the Company, any director, officer, agent, employee,
affiliate or other Person acting on behalf of the Company or any of its
Subsidiaries, is aware of or has taken any action, directly or indirectly, that
would result in a violation by such Persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (collectively, the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or

authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA. The Company and the Subsidiaries have conducted their
respective businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

Section 4.30 Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

Section 4.31 OFAC. None of the Company, any Subsidiary or, to the Knowledge of
the Company, any director, officer, agent, employee, affiliate or Person acting
on behalf of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

Section 4.32 Manipulation of Price. Neither the Company nor any of its officers,
directors or Affiliates has, and, to the Knowledge of the Company, no Person
acting on their behalf has, (i) taken, directly or indirectly, any action
designed or intended to cause or to result in the stabilization or manipulation
of the price of any security of the Company, or which caused or resulted in, or
which would in the future reasonably be expected to cause or result in, the
stabilization or manipulation of the price of any security of the Company, in
each case to facilitate the sale or resale of any of the Shares, or (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the Shares.

Section 4.33 Acknowledgement Regarding Investor’s Acquisition of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary

 

25



--------------------------------------------------------------------------------

of the Company (or in any similar capacity) with respect to this Agreement or
the transactions contemplated hereby, and any advice given by the Investor or
any of its representatives or agents in connection with this Agreement or the
transactions contemplated hereby is merely incidental to the Investor’s
acquisition of the Shares. The Company further represents to the Investor that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives. The Company acknowledges and agrees that the Investor
has not made and does not make any representations or warranties with respect to
the transactions contemplated by this Agreement other than those specifically
set forth in Article III of this Agreement.

ARTICLE V

COVENANTS

The Company covenants with the Investor, and the Investor covenants with the
Company, as follows, which covenants of one party are for the benefit of the
other party, during the Investment Period:

Section 5.1 Securities Compliance; FINRA Filing.

(i) The Company shall notify the Trading Market, as required, in accordance with
its rules and regulations, of the transactions contemplated by this Agreement,
and shall take all necessary action, undertake all proceedings and obtain all
registrations, permits, consents and approvals for the legal and valid issuance
of the Shares to the Investor in accordance with the terms of this Agreement.
Without limiting the generality of the foregoing, the Company shall take all
necessary action, undertake all proceedings and obtain all registrations,
permits, consents and approvals in order to (i) qualify the Shares for offering
and sale to the Investor, or to obtain an exemption for the Shares to be offered
and sold to the Investor and (ii) qualify the Shares for offer and resale by the
Investor, or to obtain an exemption for the Shares to be offered and resold by
the Investor, in each case under the applicable securities laws of such states
and other jurisdictions (domestic or foreign) as the Investor may designate, and
to maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Shares (but in no event for less than one year from
the date of this Agreement); provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject. In each
jurisdiction in which the Shares have been so qualified or exempt, the Company
will file such statements and reports as may be required by the laws of such
jurisdiction to continue such qualification or exemption, as the case may be, in
effect for so long as required for the distribution of the Shares (but in no
event for less than one year from the date of this Agreement).

(ii) The Company shall (with the Investor’s assistance) assist FWG with the
preparation and filing with FINRA’s Corporate Financing Department via the
Public Offering System (not later than 24 hours after the Effective Date) of all
documents and information required to be filed with FINRA pursuant to FINRA Rule
5110 with regard to the transactions contemplated by this Agreement (the “FINRA
Filing”). In connection therewith, on the Effective Date, the Company shall pay
to FINRA by wire transfer of immediately available funds the

 

26



--------------------------------------------------------------------------------

applicable filing fee with respect to the FINRA Filing, and the Company shall be
solely responsible for payment of such fee. The parties hereby agree to provide
each other and FWG all requisite information and otherwise to assist each other
and FWG in a timely fashion in order for FWG to complete the preparation and
submission of the FINRA Filing in accordance with this Section 5.1(ii) and to
assist FWG in promptly responding to any inquiries or requests from FINRA or its
staff. Each party hereto shall (A) promptly notify the other party and FWG of
any communication to that party or its affiliates from FINRA, including, without
limitation, any request from FINRA or its staff for amendments or supplements to
or additional information in respect of the FINRA Filing and permit the other
party and FWG to review in advance any proposed written communication to FINRA
and (B) furnish the other party and FWG with copies of all written
correspondence, filings and communications between them and their affiliates and
their respective representatives and advisors, on the one hand, and FINRA or
members of its staff, on the other hand, with respect to this Agreement or the
transactions contemplated hereby. Each of the parties hereto agrees to use its
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other party and
FWG in doing, all things necessary, proper or advisable to obtain as promptly as
practicable (but in no event later than 60 days after the Effective Date)
written confirmation from FINRA to the effect that FINRA’s Corporate Financing
Department has determined not to raise any objection with respect to the
fairness and reasonableness of the terms of the transactions contemplated by
this Agreement; provided, however, that the Investor shall have no
responsibility for the compliance or non-compliance of any Broker-Dealer with
FINRA Rule 5110 and shall not be required to (x) disclose to FINRA or to any
other governmental agency, person or entity any business, financial or other
information that the Investor deems, in its sole and absolute discretion, to be
proprietary, confidential or otherwise sensitive information, (y) amend, modify
or change any of the terms or conditions of this Agreement or (z) otherwise take
any other action, including, without limitation, modifying the Discount Price
thresholds referred to in Section 2.2 or the amount of fees and commissions to
be paid to the Broker-Dealer in connection with the transactions contemplated by
this Agreement, in each case, in such a manner that would, in the Investor’s
sole and absolute discretion, render the terms and conditions of this Agreement
or the transactions contemplated hereby to be no longer advisable to the
Investor. Notwithstanding anything to the contrary contained in this Agreement,
the Company shall not pay any fees to FWG in connection with any of the
transactions contemplated by this Agreement, unless and until the parties hereto
and FWG shall have received written confirmation from FINRA to the effect that
FINRA’s Corporate Financing Department has determined not to raise any objection
with respect to the fairness and reasonableness of the terms of the transactions
contemplated by this Agreement.

Section 5.2 Registration and Listing. The Company shall use its reasonable best
efforts to cause the Common Stock to continue to be registered as a class of
securities under Sections 12(b) or 12(g) of the Exchange Act, shall comply in
all material respects with its reporting and filing obligations under the
Exchange Act, and shall not take any action or file any document (whether or not
permitted by the Securities Act or the Exchange Act) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under the Exchange Act or Securities Act, except as permitted
herein. Without limiting the generality of the foregoing, the Company shall file
all reports, schedules, registrations, forms, statements, information and other
documents required to be filed by the Company with the Commission pursuant to
the Exchange Act, including all material required to be filed pursuant to
Sections

 

27



--------------------------------------------------------------------------------

13(a), 13(c), 14 or 15(d) of the Exchange Act, in each case within the time
periods required by the Exchange Act (giving effect to permissible extensions in
accordance with Rule 12b-25 under the Exchange Act). The Company shall use its
reasonable best efforts to continue the listing and trading of its Common Stock
and the listing of the Shares purchased by the Investor hereunder on the Trading
Market, and shall comply with the Company’s reporting, filing and other
obligations under the bylaws, listed securities maintenance standards and other
rules and regulations of FINRA and the Trading Market. The Company shall not
take any action which

could reasonably be expected to result in the delisting or suspension of the
Common Stock on the Trading Market.

Section 5.3 Compliance with Laws.

(i) The Company shall (a) comply, and cause each Subsidiary to comply, with all
laws, rules, regulations, permits and orders applicable to the business and
operations of the Company and its Subsidiaries, except as would not have a
Material Adverse Effect and (b) comply in all material respects, and cause each
Subsidiary to comply in all material respects, with all applicable provisions of
the Securities Act, the Exchange Act, the rules and regulations of the FINRA and
the listing standards of the Trading Market. Without limiting the foregoing:
(A) neither the Company nor any of its officers or directors (1) will take,
directly or indirectly, any action designed or intended to cause or to result
in, or which would in the future reasonably be expected to cause or result in,
the stabilization or manipulation of the price of any security of the Company,
in each case to facilitate the sale or resale of any of the Shares, or (2) sell,
bid for, purchase, or pay any compensation for soliciting purchases of, any of
the Shares, other than, in the case of clause (2), compensation paid to FWG in
connection with the settlement of each Fixed Request pursuant to this Agreement;
and (B) neither the Company, nor any of its Subsidiaries, nor to the Knowledge
of the Company, any of their respective directors, officers, agents, employees
or any other Persons acting on their behalf shall, in connection with the
operation of the Company’s and its Subsidiaries’ respective businesses, (a) use
any corporate funds for unlawful contributions, payments, gifts or entertainment
or to make any unlawful expenditures relating to political activity to
government officials, candidates or members of political parties or
organizations, (b) pay, accept or receive any unlawful contributions, payments,
expenditures or gifts, or (c) violate or operate in noncompliance with any
export restrictions, anti-boycott regulations, embargo regulations or other
applicable domestic or foreign laws and regulations, including, without
limitation, the FCPA and the Money Laundering Laws.

(ii) The Investor shall comply with all laws, rules, regulations and orders
applicable to the performance by it of its obligations under this Agreement and
its investment in the Shares, except as would not, individually or in the
aggregate, prohibit or otherwise interfere with the ability of the Investor to
enter into and perform its obligations under this Agreement in any material
respect. Without limiting the foregoing, the Investor shall comply with all
applicable provisions of the Securities Act and the Exchange Act, including
Regulation M thereunder, and any applicable securities laws of any non-U.S.
jurisdictions. Neither the Investor nor any of its officers or directors will
take, directly or indirectly, any action designed or intended to cause or to
result in, or which would in the future reasonably be expected to cause or
result in, the stabilization or manipulation of the price of any security of the
Company, in each case to facilitate the sale or resale of any of the Shares.

 

28



--------------------------------------------------------------------------------

Section 5.4 Due Diligence. Subject to the requirements of Section 5.12 of this
Agreement, from time to time from and after the period beginning with the third
Trading Day immediately preceding each Fixed Request Exercise Date through and
including the applicable Settlement Date, the Company shall make available for
inspection and review by the Investor, customary documentation allowing the
Investor and/or its appointed counsel or advisors to conduct reasonable due
diligence.

Section 5.5 Limitations on Holdings and Issuances. Notwithstanding any other
provision of this Agreement, the Company shall not issue and the Investor shall
not purchase any shares of Common Stock which, when aggregated with all other
shares of Common Stock then beneficially owned (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) by the
Investor and its Affiliates, would result in the beneficial ownership by the
Investor of more than 9.9% of the then issued and outstanding shares of Common
Stock. Upon the written or oral request of the Investor, the Company shall
promptly (but not later than the next Trading Day) confirm orally or in writing
to the Investor the number of shares of Common Stock then outstanding. The
Investor and the Company shall each cooperate in good faith in the
determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of this beneficial
ownership limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

Section 5.6 Other Agreements and Other Financings.

(i) The Company shall not enter into, announce or recommend to its stockholders
any agreement, plan, arrangement or transaction in or of which the terms thereof
would restrict, materially delay, conflict with or impair the ability or right
of the Company or any Subsidiary to perform its obligations under this
Agreement, including, without limitation, the obligation of the Company to
deliver the Shares to the Investor in respect of a previously provided Fixed
Request Notice or Optional Amount on the applicable Settlement Date.

(ii) If the Company enters into any agreement, plan, arrangement or transaction
with a third party or seeks to utilize any existing agreement, plan or
arrangement with a third party, in each case the principal purpose of which is
to implement, effect or consummate, at any time during the period beginning on
the first Trading Day of any Pricing Period and ending on the second Trading Day
next following the applicable Settlement Date (the “Reference Period”), an Other
Financing that does not constitute an Acceptable Financing, the Company shall
provide prompt notice thereof (an “Other Financing Notice”) to the Investor;
provided, however, that such Other Financing Notice must be received by the
Investor not later than the earlier of (a) 48 hours after the Company’s
execution of any agreement, plan, arrangement or transaction relating to such
Other Financing (or, with respect to any existing agreement, plan or
arrangement, 48 hours after the Company has determined to utilize any such
existing agreement, plan or arrangement to implement, effect or consummate such
Other Financing) and (b) the second Trading Day immediately preceding the
applicable Settlement Date with respect to the applicable Fixed Request Notice;
provided, further, that the Company shall notify the Investor within 24 hours
(an “Integration Notice”) if it enters into any agreement, plan, arrangement or
transaction with a third party, the principal purpose of which is to obtain at
any time during the Investment Period an Other Financing that may be aggregated
with the transactions contemplated

 

29



--------------------------------------------------------------------------------

by this Agreement for purposes of determining whether approval of the Company’s
stockholders is required under any bylaw, listed securities maintenance
standards or other rules of the Trading Market and, if required under applicable
law, including, without limitation, Regulation FD promulgated by the Commission,
or under the applicable rules and regulations of the Trading Market, the Company
shall publicly disclose such information in accordance with Regulation FD and
the applicable rules and regulations of the Trading Market. For purposes of this
Section 5.6(ii), any press release issued by, or Commission Document filed by,
the Company shall constitute sufficient notice, provided that it is issued or
filed, as the case may be, within the time requirements set forth in the first
sentence of this Section 5.6(ii) for an Other Financing Notice or an Integration
Notice, as applicable. With respect to any Reference Period for which the
Company is required to provide an Other Financing Notice pursuant to the first
sentence (including the provisos thereto) of this Section 5.6(ii), the Investor
shall have the option to purchase the Shares subject to the Fixed Request at
(i) the price therefor in accordance with the terms of this Agreement or
(ii) the third party’s per share purchase price in connection with the Other
Financing, net of such third party’s discounts, Warrant Value and fees. An
“Other Financing” shall mean (w) the issuance for cash of Common Stock for a
purchase price less than, or the issuance for cash of securities convertible
into or exchangeable for Common Stock at an exercise or conversion price (as the
case may be) less than, the then Current Market Price of the Common Stock
(including, without limitation, pursuant to any “equity line” or other financing
that is substantially similar to the financing provided for under this
Agreement, or pursuant to any other transaction in which the purchase,
conversion or exchange price for such Common Stock is determined using a
floating discount or other post-issuance adjustable discount to the then Current
Market Price (any such transaction, a “Similar Financing”)), in each case, after
all fees, discounts, Warrant Value and commissions associated with the
transaction (a “Below Market Offering”); (x) an “at-the-market” offering for
cash of Common Stock or securities convertible into or exchangeable for Common
Stock pursuant to Rule 415(a)(4) under the Securities Act (an “ATM”), other than
the Existing ATM; (y) the implementation by the Company of any mechanism in
respect of any securities convertible into or exchangeable for Common Stock for
the reset of the purchase price of the Common Stock to below the then Current
Market Price of the Common Stock (including, without limitation, any
antidilution or similar adjustment provisions in respect of any Company
securities, but specifically excluding customary adjustments for stock splits,
stock dividends, stock combinations and similar events) (a “Price Reset
Provision”); or (z) the issuance of options, warrants or similar rights of
subscription, in the case of each of clause (w) and (z) not constituting an
Acceptable Financing (it being acknowledged and agreed that notwithstanding
anything herein to the contrary, any Similar Financing, ATM (other than the
Existing ATM) or Price Reset Provision shall not constitute an Acceptable
Financing). “Acceptable Financing” shall mean the issuance by the Company of:
(1) debt securities or any class or series of preferred stock of the Company, in
each case that are not convertible into or exchangeable for Common Stock or
securities convertible into or exchangeable for Common Stock; (2) shares of
Common Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) other than in
connection with a Below Market Offering or an ATM (other than the Existing ATM),
and the issuance of shares of Common Stock upon conversion, exercise or exchange
thereof; (3) shares of Common Stock in connection with the Existing ATM;
(4) shares of Common Stock or securities convertible into or exchangeable for
Common Stock (including, without limitation, convertible debt securities) in
connection with an underwritten public offering

 

30



--------------------------------------------------------------------------------

(or offering under Rule 144A under the Securities Act) of securities of the
Company or a registered direct public offering of securities of the Company, in
each case where the price per share of such Common Stock (or the conversion or
exercise price of such securities, as applicable) is fixed concurrently with the
execution of definitive documentation relating to such offering, and the
issuance of shares of Common Stock upon the conversion, exercise or exchange
thereof; (5) shares of Common Stock or securities convertible into or
exchangeable for Common Stock in connection with awards under the Company’s
benefit and equity plans and arrangements or shareholder rights plan (as
applicable) and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (6) shares of Common Stock issuable upon the
conversion or exchange of equity awards or convertible, exercisable or
exchangeable securities (including, without limitation, convertible debt
securities) outstanding as of the Effective Date; (7) shares of Common Stock in
connection with stock splits, stock dividends, stock combinations,
recapitalizations, reclassifications and similar events; (8) shares of Common
Stock or securities convertible into or exchangeable for Common Stock
(including, without limitation, convertible debt securities) issued in
connection with the acquisition, license or sale of one or more other companies,
equipment, technologies, other assets or lines of business, and the issuance of
shares of Common Stock upon the conversion, exercise or exchange thereof;
(9) shares of Common Stock or securities convertible into or exchangeable for
Common Stock (including, without limitation, convertible debt securities) or
similar rights to subscribe for the purchase of shares of Common Stock in
connection with technology sharing, collaboration, partnering, licensing,
research and joint development agreements (or amendments thereto) with third
parties, and the issuance of shares of Common Stock upon the conversion,
exercise or exchange thereof; (10) shares of Common Stock or securities
convertible into or exchangeable for Common Stock to employees, consultants
and/or advisors as consideration for services rendered or to be rendered, and
the issuance of shares of Common Stock upon conversion, exercise or exchange
thereof; and (11) shares of Common Stock or securities convertible into or
exchangeable for Common Stock issued in connection with capital or equipment
financings and/or real property lease arrangements, and the issuance of shares
of Common Stock upon the conversion, exercise or exchange thereof.

Section 5.7 Stop Orders. The Company shall advise the Investor promptly (but in
no event later than 24 hours) and shall confirm such advice in writing: (i) of
the Company’s receipt of notice of any request by the Commission for amendment
of or a supplement to the Registration Statement, the Prospectus, any Permitted
Free Writing Prospectus or for any additional information; (ii) of the Company’s
receipt of notice of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or prohibiting or suspending the
use of the Prospectus or any Prospectus Supplement, or of the suspension of
qualification of the Shares for offering or sale in any jurisdiction, or the
initiation or contemplated initiation of any proceeding for such purpose; and
(iii) of the Company becoming aware of the happening of any event, which makes
any statement of a material fact made in the Registration Statement, the
Prospectus or any Permitted Free Writing Prospectus untrue or which requires the
making of any additions to or changes to the statements then made in the
Registration Statement, the Prospectus or any Permitted Free Writing Prospectus
in order to state a material fact required by the Securities Act to be stated
therein or necessary in order to make the statements then made therein (in the
case of the Prospectus, in light of the circumstances under which they were
made) not misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Permitted Free Writing Prospectus

 

31



--------------------------------------------------------------------------------

to comply with the Securities Act or any other law. The Company shall not be
required to disclose to the Investor the substance or specific reasons of any of
the events set forth in clauses (i) through (iii) of the immediately preceding
sentence, but rather, shall only be required to disclose that the event has
occurred. The Company shall not issue any Fixed Request during the continuation
of any of the foregoing events. If at any time the Commission shall issue any
stop order suspending the effectiveness of the Registration Statement or
prohibiting or suspending the use of the Prospectus or any Prospectus
Supplement, the Company shall use reasonable best efforts to obtain the
withdrawal of such order at the earliest possible time. The Company shall also
advise the Investor promptly (but in no event later than 24 hours) and shall
confirm such advice in writing of the Company becoming aware of the happening of
any event, which makes any statement made in the FINRA Filing untrue or which
requires the making of any additions to or changes to the statements then made
in the FINRA Filing in order to comply with FINRA Rule 5110.

Section 5.8 Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses.

(i) Except as provided in this Agreement and other than periodic and current
reports required to be filed pursuant to the Exchange Act, the Company shall not
file with the Commission any amendment to the Registration Statement that
relates to the Investor, this Agreement or the transactions contemplated hereby
or file with the Commission any Prospectus Supplement that relates to the
Investor, this Agreement or the transactions contemplated hereby with respect to
which (a) the Investor shall not previously have been advised, (b) the Company
shall not have given the Investor and its counsel a reasonable opportunity to
comment on a draft thereof prior to filing with the Commission, (c) the Company
shall not have given due consideration to any comments thereon received from the
Investor or its counsel prior to filing with the Commission, or (d) the Investor
shall reasonably object after being so advised or after having completed its
review (provided, however, that the failure of the Investor to make such
objection shall not relieve the Company of any obligation or liability under
this Agreement or affect the Investor’s right to rely on the representations and
warranties made by the Company in this Agreement), unless the Company reasonably
has determined that it is necessary to amend the Registration Statement or make
any supplement to the Prospectus to comply with the Securities Act or any other
applicable law or regulation, in which case the Company shall promptly (but in
no event later than 24 hours) so inform the Investor, the Investor shall be
provided with a reasonable opportunity to review and comment upon any disclosure
relating to the Investor and the Company shall expeditiously furnish to the
Investor an electronic copy thereof (it being acknowledged and agreed that the
provisions of Section 1.4, and not this Section 5.8, shall apply with respect to
the Initial Prospectus Supplement). In addition, for so long as, in the
reasonable opinion of counsel for the Investor, the Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) under the Securities Act) is
required to be delivered in connection with any acquisition or sale of Shares by
the Investor, the Company shall not file any (1) Prospectus Supplement with
respect to the Shares, without delivering or making available a copy of such
Prospectus Supplement (in the form filed with the Commission), together with the
Base Prospectus, to the Investor promptly after the filing thereof with the
Commission, or (2) any amendment to the Registration Statement, without promptly
delivering or making available a copy of such amendment to the Registration
Statement (in the form filed with the Commission) to the Investor promptly after
the filing thereof with the Commission, in each case via e-mail in “.pdf” format
to an e-mail account designated by the Investor.

 

32



--------------------------------------------------------------------------------

(ii) The Company has not made, and agrees that unless it obtains the prior
written consent of the Investor it will not make, an offer relating to the
Shares that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a Free Writing Prospectus required to be filed by the
Company or the Investor with the Commission or retained by the Company or the
Investor under Rule 433 under the Securities Act. The Investor has not made, and
agrees that unless it obtains the prior written consent of the Company it will
not make, an offer relating to the Shares that would constitute a Free Writing
Prospectus required to be filed by the Company with the Commission or retained
by the Company under Rule 433 under the Securities Act. Any such Issuer Free
Writing Prospectus or other Free Writing Prospectus consented to by the Investor
or the Company is referred to in this Agreement as a “Permitted Free Writing
Prospectus.” The Company agrees that (x) it has treated and will treat, as the
case may be, each Permitted Free Writing Prospectus as an Issuer Free Writing
Prospectus and (y) it has complied and will comply, as the case may be, with the
requirements of Rules 164 and 433 under the Securities Act applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.

Section 5.9 Prospectus Delivery. For so long as, in the reasonable opinion of
counsel for the Investor, the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required to be delivered
in connection with any acquisition or sale of Shares by the Investor, the
Company will furnish to the Investor and its counsel (at the expense of the
Company) a copy of the Base Prospectus and all Prospectus Supplements that are
filed with the Commission, in each case, in the form filed with the Commission,
as soon as reasonably practicable via e-mail in “.pdf” format to an e-mail
account designated by the Investor and, at the Investor’s request, will also
furnish a reasonable number of copies of the Base Prospectus and all Prospectus
Supplements, in each case, in the form filed with the Commission, to each
exchange or market on which sales of the Shares may be made and to each
Broker-Dealer or other Person designated by the Investor. The Company consents
to the use of the Prospectus (and of any Prospectus Supplement thereto) in
accordance with the provisions of the Securities Act and with the securities or
“Blue Sky” laws of the jurisdictions in which the Shares may be sold by the
Investor, in connection with the offering and sale of the Shares and for such
period of time thereafter as the Prospectus (or in lieu thereof, the notice
referred to in Rule 173(a) under the Securities Act) is required by the
Securities Act to be delivered in connection with sales of the Shares. If during
such period of time any event shall occur that in the judgment of the Company
and its counsel is required to be set forth in the Registration Statement or the
Prospectus or any Permitted Free Writing Prospectus or should be set forth
therein in order to make the statements made therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, or if it is necessary to amend the Registration Statement or
supplement or amend the Prospectus or any Permitted Free Writing Prospectus to
comply with the Securities Act or any other applicable law or regulation, the
Company shall forthwith prepare and, subject to Section 5.8 above, file with the
Commission an appropriate amendment to the Registration Statement or Prospectus
Supplement to the Prospectus (or supplement to the Permitted Free Writing
Prospectus) and shall expeditiously furnish or make available to the Investor a
copy thereof in accordance with this Section 5.9. The Investor shall comply with
any Prospectus delivery requirements under the Securities Act applicable to it.
The Investor acknowledges and agrees that it is not authorized to give any
information or to make any representation not contained in the Prospectus or the
documents incorporated by reference or specifically referred to therein in
connection with the offer and sale of the Shares.

 

33



--------------------------------------------------------------------------------

Section 5.10 Selling Restrictions.

(i) Except as expressly set forth below, the Investor covenants that from and
after the date hereof through and including the 90th day next following the
termination of this Agreement (the “Restricted Period”), neither the Investor
nor any of its Affiliates nor any entity managed or controlled by the Investor
(collectively, the “Restricted Persons” and each of the foregoing is referred to
herein as a “Restricted Person”) shall, directly or indirectly, (x) engage in
any Short Sales involving the Company’s securities or (y) grant any option to
purchase, or acquire any right to dispose of or otherwise dispose for value of,
any shares of Common Stock or any securities convertible into or exercisable or
exchangeable for any shares of Common Stock, or enter into any swap, hedge or
other similar agreement that transfers, in whole or in part, the economic risk
of ownership of the Common Stock. Notwithstanding the foregoing, it is expressly
understood and agreed that nothing contained herein shall (without implication
that the contrary would otherwise be true) prohibit any Restricted Person during
the Restricted Period from: (1) selling “long” (as defined under Rule 200
promulgated under Regulation SHO) any shares of Common Stock (including the
Shares); or (2) selling a number of shares of Common Stock equal to (x) the
number of Shares that such Restricted Person is or may be obligated to purchase
under a pending Fixed Request Notice and/or (y) the number of Shares that such
Restricted Person may purchase under a pending Optional Amount, but, in each
case, has not yet taken possession of so long as such Restricted Person (or the
Broker-Dealer, as applicable) delivers the Shares purchased pursuant to such
Fixed Request Notice and/or Optional Amount to the purchaser thereof or the
applicable Broker-Dealer; provided, however, such Restricted Person (or the
applicable Broker-Dealer, as applicable) shall not be required to so deliver any
such Shares subject to such Fixed Request Notice or Optional Amount, as the case
may be, if (a) such Fixed Request or Optional Amount, as the case may be, is
terminated by mutual agreement of the Company and the Investor and, as a result
of such termination, no such Shares are delivered to the Investor under this
Agreement or (b) the Company otherwise fails to deliver such Shares to the
Investor on the applicable Settlement Date upon the terms and subject to the
provisions of this Agreement.

(ii) In addition to the foregoing, in connection with any sale of Shares
(including any sale permitted by paragraph (i) above), the Investor shall comply
in all respects with all applicable laws, rules, regulations and orders,
including, without limitation, the requirements of the Securities Act and the
Exchange Act.

Section 5.11 Effective Registration Statement. The Company shall use its
reasonable best efforts to keep the Registration Statement effective pursuant to
Rule 415 promulgated under the Securities Act, and to keep the Registration
Statement and the Prospectus current and available for issuances and sales of
Shares by the Company to the Investor, and for the resale of Shares by the
Investor, at all times during the term of this Agreement and, to the extent the
Investor owns any Shares upon the termination of this Agreement, until the 180th
day next following the termination of this Agreement (the “Registration
Period”). Without limiting the generality of the foregoing, during the
Registration Period, the Company shall prepare and,

 

34



--------------------------------------------------------------------------------

subject to Section 5.8 above, file with the Commission, at the Company’s
expense, such amendments (including, without limitation, post-effective
amendments) to the Registration Statement and such Prospectus Supplements
pursuant to Rule 424(b) under the Securities Act, in each case, as may be
necessary to keep the Registration Statement effective pursuant to Rule 415
promulgated under the Securities Act, and to keep the Registration Statement and
the Prospectus current and available for issuances and sales of Shares by the
Company to the Investor, and for the resale of Shares by the Investor, at all
times during the Registration Period. Without limiting the generality of the
foregoing, if, immediately prior to the third (3rd) anniversary of the initial
effective date of the Registration Statement (the “Renewal Date”), any of the
Shares that have been or may be issued pursuant to this Agreement have not been
issued by the Company or resold by the Investor and the Registration Period has
not expired, the Company will, prior to the Renewal Date, file a new
Registration Statement relating to the Shares, in a form satisfactory to the
Investor and its counsel, and, if such Registration Statement is not an
automatic shelf registration statement on Form S-3ASR, will use its reasonable
best efforts to cause such Registration Statement to be declared effective
within 180 days after the Renewal Date. The Company will take all other
reasonable actions necessary or appropriate to permit the public offer and sale
of the Shares (and the resale thereof by the Investor) to continue as
contemplated in the expired Registration Statement relating to the Shares. From
and after the effective date thereof, references herein to the “Registration
Statement” shall include such new Registration Statement.

Section 5.12 Non-Public Information. Neither the Company or any of its
Subsidiaries, nor any of their respective directors, officers, employees or
agents shall disclose any material non-public information about the Company to
the Investor, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by Regulation FD. In the event of a breach of
the foregoing covenant by the Company or any of its Subsidiaries, or any of
their respective directors, officers, employees and agents, on the Cleansing
Date (defined below) and in compliance with the conditions set forth below, the
Investor may publicly disclose such information without the prior approval by
the Company, any of its Subsidiaries, or any of their respective directors,
officers, employees or agents, to the extent the Investor (in its reasonable
good faith judgment) deems such information to be material non-public
information, in the form of a press release, public advertisement or otherwise;
provided, however, prior to exercising this right, the Investor shall provide
the Company with written notice of the Company’s alleged failure to disclose
such information, which notice shall (i) include a description of the disclosure
that the Investor intends to make and (ii) provide the Company with at least one
(1) business day to cure such failure (the first business day following such
one-business day cure period, the “Cleansing Date”). The Investor shall not have
any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure.

Section 5.13 Broker/Dealer. The Investor shall use one or more broker-dealers to
effectuate all sales, if any, of the Shares that it may acquire or purchase from
the Company pursuant to this Agreement which (or whom) shall be unaffiliated
with the Investor and FWG and not then currently engaged or used by the Company
(collectively, the “Broker-Dealer”). The Investor shall provide the Company with
all information regarding the Broker-Dealer reasonably requested by the Company.
The Investor shall be solely responsible for all fees and commissions of the
Broker-Dealer, which shall not exceed customary brokerage fees and commissions.

 

35



--------------------------------------------------------------------------------

Section 5.14 Earnings Statement. The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) of and Rule 158 under the Securities Act. The terms “earnings
statement” and “make generally available to its security holders” shall have the
meanings set forth in Rule 158 under the Securities Act.

Section 5.15 Disclosure Schedule.

(i) From time to time during the Investment Period, the Company shall be
permitted to update the Disclosure Schedule as may be required to satisfy the
condition set forth in Section 6.3(i). For purposes of this Section 5.15, any
disclosure made in a schedule to the Compliance Certificate substantially in the
form attached hereto as Exhibit D shall be deemed to be an update of the
Disclosure Schedule. Notwithstanding anything in this Agreement to the contrary,
no update to the Disclosure Schedule pursuant to this Section 5.15 shall cure
any breach of a representation or warranty of the Company contained in this
Agreement and shall not affect any of the Investor’s rights or remedies with
respect thereto.

(ii) Notwithstanding anything to the contrary contained in the Disclosure
Schedule or in this Agreement, the information and disclosure contained in any
Schedule of the Disclosure Schedule shall be deemed to be disclosed and
incorporated by reference in any other Schedule of the Disclosure Schedule as
though fully set forth in such Schedule for which applicability of such
information and disclosure is readily apparent on its face. The fact that any
item of information is disclosed in the Disclosure Schedule shall not be
construed to mean that such information is required to be disclosed by this
Agreement. Except as expressly set forth in this Agreement, such information and
the thresholds (whether based on quantity, qualitative characterization, dollar
amounts or otherwise) set forth herein shall not be used as a basis for
interpreting the terms “material” or “Material Adverse Effect” or other similar
terms in this Agreement.

ARTICLE VI

OPINION OF COUNSEL AND CERTIFICATE;

CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES

Section 6.1 Opinion of Counsel; Certificate.

(i) Simultaneously with the execution and delivery of this Agreement on the
Effective Date, the Company shall deliver to the Investor (a) an opinion of
outside counsel to the Company, dated the Effective Date, substantially in the
form heretofore mutually agreed to by the parties hereto and (b) a certificate
from the Company, dated the Effective Date, in the form of Exhibit C hereto. On
or prior to the Effective Date, the Company shall have paid by wire transfer of
immediately available funds to an account designated by the Investor’s counsel,
the fees and expenses of the Investor’s counsel in accordance with the proviso
to the first sentence of Section 9.1(i) of this Agreement.

 

36



--------------------------------------------------------------------------------

(ii) Simultaneously with the execution and delivery of this Agreement on the
Effective Date, the Company shall cause its independent accountants to furnish
to the Investor comfort letters substantially in the form heretofore mutually
agreed to by the parties hereto, (i) confirming that they are an independent
registered public accounting firm within the meaning of the Securities Act and
the PCAOB and (ii) stating, as of such date, the conclusions and findings of
such firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to the Investor in connection with
registered public offerings.

Section 6.2 Conditions Precedent to the Obligation of the Company. The
obligation hereunder of the Company to issue and sell the Shares to the Investor
under any Fixed Request or Optional Amount is subject to the satisfaction or (to
the extent permitted by applicable law) waiver of each of the conditions set
forth below. These conditions are for the Company’s sole benefit and (to the
extent permitted by applicable law) may be waived by the Company at any time in
its sole discretion.

(i) Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor contained in this Agreement
(a) that are not qualified by “materiality” shall have been true and correct in
all material respects when made and shall be true and correct in all material
respects as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct in all
material respects as of such other date and (b) that are qualified by
“materiality” shall have been true and correct when made and shall be true and
correct as of the applicable Fixed Request Exercise Date and the applicable
Settlement Date with the same force and effect as if made on such dates, except
to the extent such representations and warranties are as of another date, in
which case, such representations and warranties shall be true and correct as of
such other date.

(ii) Registration Statement. The Registration Statement is effective and neither
the Company nor the Investor shall have received notice that the Commission has
issued or intends to issue a stop order with respect to the Registration
Statement. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which (A) as of the Effective
Date, is sufficient to issue to the Investor not less than the Total Commitment
worth of Common Stock and (B) as of the applicable Fixed Request Exercise Date
and the applicable Settlement Date, is sufficient to issue to the Investor not
less than the maximum dollar amount worth of Shares issuable pursuant to the
applicable Fixed Request Notice and applicable Optional Amount, if any.

(iii) Other Commission Filings. The Current Report shall have been filed with
the Commission as required pursuant to Section 1.4, and all Prospectus
Supplements required to have been filed with the Commission pursuant to
Section 1.4 shall have been filed with the Commission in accordance with
Section 1.4. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the Commission pursuant to the reporting requirements of the Exchange Act,
including all material required to have been filed pursuant to Sections 13(a),
13(c), 14 or 15(d) of the Exchange Act, shall have been filed with the
Commission and such filings shall have been made within the applicable time
period prescribed for such filing under the Exchange Act. All other material
required to be filed by the Company or any other offering participant pursuant
to Rule 433(d) under the Securities Act shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433 under the Securities Act.

 

37



--------------------------------------------------------------------------------

(iv) Performance by the Investor. The Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Investor at or prior to the applicable Fixed Request Exercise Date
and the applicable Settlement Date.

(v) No Injunction. No statute, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.

(vi) No Suspension, Etc. Trading in the Common Stock shall not have been
suspended by the Commission or the Trading Market (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the applicable Fixed Request Exercise Date and applicable
Settlement Date), and, at any time prior to the applicable Fixed Request
Exercise Date and applicable Settlement Date, none of the events described in
clauses (i), (ii) and (iii) of Section 5.7 shall have occurred, trading in
securities generally as reported on the Trading Market shall not have been
suspended or limited, nor shall a banking moratorium have been declared either
by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in, any financial, credit or securities market which, in
each case, in the reasonable judgment of the Company, makes it impracticable or
inadvisable to issue the Shares.

(vii) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or Affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(viii) Aggregate Limit. The issuance and sale of the Shares issuable pursuant to
such Fixed Request or Optional Amount shall not violate Sections 1.1, 2.2, 2.12,
2.13, 4.20(ii) and 5.5 hereof.

(ix) No Unresolved FINRA Objection. There shall not exist any unresolved
objection raised by FINRA’s Corporate Financing Department with respect to the
fairness and reasonableness of the terms of the transactions contemplated by
this Agreement.

Section 6.3 Conditions Precedent to the Obligation of the Investor. The
obligation hereunder of the Investor to accept a Fixed Request Notice or
Optional Amount grant and to acquire and pay for the Shares is subject to the
satisfaction or (to the extent permitted by applicable law) waiver, at or before
each Fixed Request Exercise Date and each Settlement Date, of each of the
conditions set forth below. These conditions are for the Investor’s sole benefit
and (to the extent permitted by applicable law) may be waived by the Investor at
any time in its sole discretion.

 

38



--------------------------------------------------------------------------------

(i) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company contained in this Agreement, as
modified by the Disclosure Schedule (a) that are not qualified by “materiality”
or “Material Adverse Effect” shall have been true and correct in all material
respects when made and shall be true and correct in all material respects as of
the applicable Fixed Request Exercise Date and the applicable Settlement Date
with the same force and effect as if made on such dates, except to the extent
such representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such other date and (b) that are qualified by “materiality” or
“Material Adverse Effect” shall have been true and correct when made and shall
be true and correct as of the applicable Fixed Request Exercise Date and the
applicable Settlement Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.

(ii) Registration Statement. The Registration Statement is effective and neither
the Company nor the Investor shall have received notice that the Commission has
issued or intends to issue a stop order with respect to the Registration
Statement. The Company shall have a maximum dollar amount certain of Common
Stock registered under the Registration Statement which (A) as of the Effective
Date, is sufficient to issue to the Investor not less than the Total Commitment
worth of Common Stock and (B) as of the applicable Fixed Request Exercise Date
and the applicable Settlement Date, is sufficient to issue to the Investor not
less than the maximum dollar amount worth of Shares issuable pursuant to the
applicable Fixed Request Notice and applicable Optional Amount, if any. As of
the Effective Date, the applicable Fixed Request Exercise Date and the
applicable Settlement Date, the Investor shall be permitted to utilize the
Prospectus to resell all of the Shares it then owns or has the right to acquire
pursuant to all Fixed Request Notices issued pursuant to this Agreement.

(iii) Other Commission Filings. The Current Report shall have been filed with
the Commission as required pursuant to Section 1.4, and all Prospectus
Supplements required to have been filed with the Commission pursuant to
Section 1.4 shall have been filed with the Commission in accordance with
Section 1.4. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the Commission pursuant to the reporting requirements of the Exchange Act,
including all material required to have been filed pursuant to Sections 13(a),
13(c), 14 or 15(d) of the Exchange Act, shall have been filed with the
Commission and such filings shall have been made within the applicable time
period prescribed for such filing under the Exchange Act. All other material
required to be filed by the Company or any other offering participant pursuant
to Rule 433(d) under the Securities Act shall have been filed with the
Commission within the applicable time periods prescribed for such filings by
Rule 433 under the Securities Act.

(iv) No Suspension. Trading in the Common Stock shall not have been suspended by
the Commission or the Trading Market (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the applicable Fixed Request Exercise Date and applicable Settlement
Date), and the Company shall

 

39



--------------------------------------------------------------------------------

not have received any notice that the listing or quotation of the Common Stock
on the Trading Market shall be terminated on a date certain (which termination
shall be final and non-appealable). At any time prior to the applicable Fixed
Request Exercise Date and applicable Settlement Date, none of the events
described in clauses (i), (ii) and (iii) of Section 5.7 shall have occurred,
trading in securities generally as reported on the Trading Market shall not have
been suspended or limited, nor shall a banking moratorium have been declared
either by the United States or New York State authorities, nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis of such magnitude in its effect on, or any
material adverse change in, any financial, credit or securities market which, in
each case, in the reasonable judgment of the Investor, makes it impracticable or
inadvisable to purchase the Shares.

(v) Performance of the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the applicable Fixed Request Exercise Date and the
applicable Settlement Date. The Company shall have delivered to the Investor on
the applicable Settlement Date the Compliance Certificate substantially in the
form attached hereto as Exhibit D.

(vi) No Injunction. No statute, rule, regulation, order, decree, writ, ruling or
injunction shall have been enacted, entered, promulgated, threatened or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of or which would materially modify or delay any of the
transactions contemplated by this Agreement.

(vii) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any court or governmental authority shall have been commenced or
threatened, and no inquiry or investigation by any governmental authority shall
have been commenced or threatened, against the Company or any Subsidiary, or any
of the officers, directors or Affiliates of the Company or any Subsidiary,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(viii) Aggregate Limit. The issuance and sale of the Shares issuable pursuant to
such Fixed Request Notice or Optional Amount shall not violate Sections 1.1,
2.2, 2.12, 2.13, 4.20(ii) and 5.5 hereof.

(ix) Shares Authorized and Delivered. The Shares issuable pursuant to such Fixed
Request Notice or Optional Amount shall have been duly authorized by all
necessary corporate action of the Company. The Company shall have delivered all
Shares relating to all prior Fixed Request Notices and Optional Amounts, as
applicable.

(x) Listing of Shares. All of the Shares that may be issued pursuant to this
Agreement shall have been approved for listing or quotation on the Trading
Market as of the Effective Date, subject only to notice of issuance.

(xi) No Termination Event. There shall not have occurred any event that would
permit the Investor to terminate this Agreement pursuant to Section 7.2.

 

40



--------------------------------------------------------------------------------

(xii) Opinions of Counsel; Bring-Down. Subsequent to the filing of the Current
Report pursuant to Section 1.4 and prior to the first Fixed Request Exercise
Date, the Investor shall have received (i) an opinion from outside counsel to
the Company substantially in the form heretofore mutually agreed to by the
parties hereto, and (ii) a customary comfort letter from the Company’s
independent accountants in the form heretofore mutually agreed by the parties
hereto. On each Settlement Date, the Investor shall have received (i) an opinion
“bring down” from outside counsel to the Company substantially in the form
heretofore mutually agreed to by the parties hereto, and (ii) a customary
comfort letter “bring down” from the Company’s independent accountants in the
form heretofore mutually agreed by the parties hereto.

(xiii) No Unresolved FINRA Objection. There shall not exist any unresolved
objection raised by FINRA’s Corporate Financing Department with respect to the
fairness and reasonableness of the terms of the transactions contemplated by
this Agreement.

ARTICLE VII

TERMINATION

Section 7.1 Term, Termination by Mutual Consent. Unless earlier terminated as
provided hereunder, this Agreement shall terminate automatically on the earliest
of (i) the first day of the month next following the 24-month anniversary of the
Effective Date (the “Investment Period”), (ii) the date that the entire dollar
amount of Common Stock registered under the Registration Statement has been
issued and sold and (iii) the date the Investor shall have purchased or acquired
shares of Common Stock pursuant to this Agreement equal to the Aggregate Limit.
Subject to Section 7.3, this Agreement may be terminated at any time (A) by the
mutual written consent of the parties, effective as of the date of such mutual
written consent unless otherwise provided in such written consent, it being
hereby acknowledged and agreed that the Investor may not consent to such
termination during a Pricing Period or prior to a Settlement Date in the event
the Investor has instructed the Broker-Dealer to effect an open-market sale of
Shares which are subject to a pending Fixed Request or Optional Amount but which
have not yet been physically delivered by the Company (and/or credited by
book-entry) to the Investor in accordance with the terms and subject to the
conditions of this Agreement, or (B) by either the Company or the Investor
effective upon written notice to the other party under Section 9.4, if FINRA’s
Corporate Financing Department has raised any objection with respect to the
fairness and reasonableness of the terms of the transactions contemplated by
this Agreement, or has otherwise failed to confirm in writing that it has
determined not to raise any such objection, and such objection shall not have
been resolved, or such confirmation of no objection shall not have been
obtained, prior to (1) the 60th day immediately following the Effective Date, in
the case of an objection raised or confirmation failure occurring prior to the
first Fixed Request Exercise Date, or (2) prior to the 60th day immediately
following the receipt by the Company or the Investor of notice of such
objection, in the case of an objection raised after the first Fixed Request
Exercise Date; provided however, that (x) the party seeking to terminate this
Agreement pursuant to this clause (B) of Section 7.1 shall have used its
commercially reasonable efforts to resolve such objection and/or to obtain such
confirmation of no objection in accordance with and subject to the provisions of
Section 5.1(ii) of this Agreement and (y) the right to terminate this Agreement
pursuant to this clause (B) of Section 7.1 shall not be available to any party
whose action or failure to act has been a principal cause of, or has resulted
in, such objection or

 

41



--------------------------------------------------------------------------------

confirmation failure and such action or failure to act constitutes a breach of
this Agreement. Subject to Section 7.3, the Company may terminate this Agreement
effective upon three Trading Days’ prior written notice to the Investor
delivered in accordance with Section 9.4; provided, however, that (i) such
termination shall not occur during any Pricing Period with respect to a pending
Fixed Request or Optional Amount or prior to the Settlement Date related to such
pending Fixed Request or Optional Amount, and (ii) prior to issuing any press
release, or making any public statement or announcement, with respect to such
termination, the Company shall consult with the Investor and shall obtain the
Investor’s consent to the form and substance of such press release or other
disclosure, which consent shall not be unreasonably delayed or withheld.

Section 7.2 Other Termination. If the Company provides the Investor with an
Other Financing Notice or an Integration Notice, in each case pursuant to
Section 5.6(ii) of this Agreement, or if the Company otherwise enters into any
agreement, plan, arrangement or transaction with a third party or determines to
utilize any existing agreement, plan or arrangement with a third party, in each
case the principal purpose of which is to implement, effect or consummate
outside a Pricing Period, but otherwise during the Investment Period, a Similar
Financing, an ATM (other than the Existing ATM) or a Price Reset Provision (in
which case the Company shall so notify the Investor within 48 hours thereof),
then in all such cases, subject to Section 7.3, the Investor shall have the
right to terminate this Agreement within the subsequent 30-day period (the
“Event Period”), effective upon one Trading Day’s prior written notice delivered
to the Company in accordance with Section 9.4 at any time during the Event
Period. The Company shall promptly (but in no event later than 24 hours) notify
the Investor (and, if required under applicable law, including, without
limitation, Regulation FD promulgated by the Commission, or under the applicable
rules and regulations of the Trading Market, the Company shall publicly disclose
such information in accordance with Regulation FD and the applicable rules and
regulations of the Trading Market), and, subject to Section 7.3, the Investor
shall have the right to terminate this Agreement at any time after receipt of
such notification, upon one Trading Day’s prior written notice delivered to the
Company in accordance with Section 9.4 hereof, if: (i) any condition,
occurrence, state of facts or event constituting a Material Adverse Effect has
occurred; (ii) a Fundamental Transaction has occurred or the Company enters into
a definitive agreement providing for a Fundamental Transaction; (iii) the
effectiveness of the Registration Statement lapses for any reason (including,
without limitation, the issuance of a stop order) or the Registration Statement
or the Prospectus is otherwise unavailable to the Company for the sale of Shares
or to the Investor for the resale of Shares, and such lapse or unavailability
continues for a period of 20 consecutive Trading Days or for more than an
aggregate of 60 Trading Days in any 365-day period, other than due to acts of
the Investor; (iv) trading in the Common Stock on the Trading Market shall have
been suspended or the Common Stock shall have failed to be listed or quoted on
the Trading Market, and such suspension or failure continues for a period of 20
consecutive Trading Days or for more than an aggregate of 60 Trading Days in any
365-day period; (v) the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company; or (vi) the Company is in material
breach or default of this Agreement, and, if such breach or default is capable
of being cured, such breach or default is not cured within 10 Trading Days after
notice of such breach or default is delivered to the Company pursuant to
Section 9.4.

 

42



--------------------------------------------------------------------------------

Section 7.3 Effect of Termination. In the event of termination by the Company or
the Investor pursuant to Section 7.1 or 7.2, as applicable, written notice
thereof shall forthwith be given to the other party as provided in Section 9.4
and the transactions contemplated by this Agreement shall be terminated without
further action by either party. If this Agreement is terminated as provided in
Section 7.1 or 7.2 herein, this Agreement shall become void and of no further
force and effect, except that (i) the provisions of Article VIII
(Indemnification), Section 9.1 (Fees and Expenses), Section 9.2 (Specific
Enforcement, Consent to Jurisdiction, Waiver of Jury Trial), Section 9.4
(Notices), Section 9.8 (Governing Law), Section 9.9 (Survival), Section 9.11
(Publicity), Section 9.12 (Severability) and this Article VII (Termination)
shall remain in full force and effect notwithstanding such termination, (ii) if
the Investor owns any Shares at the time of such termination, the covenants and
agreements of the Company and the Investor, as applicable, contained in
Section 5.1(i) (Securities Compliance; FINRA Filing), Section 5.3 (Compliance
with Laws), Section 5.7 (Stop Orders), Section 5.8 (Amendments to the
Registration Statement; Prospectus Supplements; Free Writing Prospectuses),
Section 5.9 (Prospectus Delivery), Section 5.11 (Effective Registration
Statement), Section 5.12 (Non-Public Information) and Section 5.13
(Broker/Dealer) shall remain in full force and effect notwithstanding such
termination for a period of six months following such termination, (iii) the
covenants and agreements of the Investor contained in Section 5.10 (Selling
Restrictions) shall remain in full force and effect notwithstanding such
termination for a period of 90 days following such termination, and (iv) if the
Investor owns any Shares at the time of such termination, the covenants and
agreements of the Company contained in Section 5.2 (Registration and Listing)
shall remain in full force and effect notwithstanding such termination for a
period of 30 days following such termination. Notwithstanding anything in this
Agreement to the contrary, no termination of this Agreement by any party shall
affect any cash fees paid to the Investor’s counsel pursuant to Section 9.1, all
of which fees shall be non-refundable, regardless of whether any Fixed Requests
are issued by the Company or settled hereunder. Nothing in this Section 7.3
shall be deemed to release the Company or the Investor from any liability for
any breach under this Agreement or to impair the rights of the Company and the
Investor to compel specific performance by the other party of its obligations
under this Agreement.

ARTICLE VIII

INDEMNIFICATION

Section 8.1 General Indemnity.

(i) Indemnification by the Company. The Company shall indemnify and hold
harmless the Investor, each of its directors, officers, partners, employees and
Affiliates, and each Person, if any, who controls the Investor within the
meaning of Section 15 of the Securities Act or Section 20(a) of the Exchange Act
from and against all losses, claims, damages, liabilities and expenses
(including reasonable costs of defense and investigation, all amounts paid in
settlement (in accordance with Section 8.2) and all reasonable attorneys’ fees)
to which the Investor and each such other Person may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages,
liabilities and expenses arise out of or are based upon (a) any violation of
United States federal or state securities laws or the rules and regulations of
the Trading Market in connection with the transactions contemplated by this
Agreement by the Company or any of its Subsidiaries, affiliates, officers,
directors or employees, (b) any untrue

 

43



--------------------------------------------------------------------------------

statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (c) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, any Issuer Free Writing
Prospectus, or in any amendment thereof or supplement thereto, or in any “issuer
information” (as defined in Rule 433 under the Securities Act) of the Company,
which “issuer information” is required to be, or is, filed with the Commission
or otherwise contained in any Free Writing Prospectus, or any amendment or
supplement thereto, or any omission or alleged omission to state therein, or in
any document incorporated by reference therein, a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that (A) the Company shall not be liable under this Section 8.1(i) to the extent
that a court of competent jurisdiction shall have determined by a final judgment
(from which no further appeals are available) that such loss, claim, damage,
liability or expense resulted directly from any such acts or failures to act,
undertaken or omitted to be taken by the Investor or such Person through its bad
faith or willful misconduct, (B) the foregoing indemnity shall not apply to any
loss, claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Investor
expressly for use in the Current Report or any Prospectus Supplement or
Permitted Free Writing Prospectus, or any amendment thereof or supplement
thereto, and (C) with respect to the Prospectus, the foregoing indemnity shall
not inure to the benefit of the Investor or any such Person from whom the Person
asserting any loss, claim, damage, liability or expense purchased Common Stock,
if copies of all Prospectus Supplements required to be filed pursuant to
Section 1.4, together with the Base Prospectus, were timely delivered or made
available to the Investor pursuant hereto and a copy of the Base Prospectus,
together with a Prospectus Supplement (as applicable), was not sent or given by
or on behalf of the Investor or any such Person to such Person, if required by
law to have been delivered, at or prior to the written confirmation of the sale
of the Common Stock to such Person, and if delivery of the Base Prospectus,
together with a Prospectus Supplement (as applicable), would have cured the
defect giving rise to such loss, claim, damage, liability or expense.

The Company shall reimburse the Investor and each such controlling Person
promptly upon demand (with accompanying presentation of documentary evidence)
for all legal and other costs and expenses reasonably incurred by the Investor
or such indemnified Persons in investigating, defending against, or preparing to
defend against any such claim, action, suit or proceeding with respect to which
it is entitled to indemnification.

(ii) Indemnification by the Investor. The Investor shall indemnify and hold
harmless the Company, each of its directors, officers, employees and Affiliates,
and each Person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Exchange Act from and
against all losses, claims, damages, liabilities and expenses (including
reasonable costs of defense and investigation, all amounts paid in settlement
(in accordance with Section 8.2) and all reasonable attorneys fees) to which the
Company and each such other Person may become subject, under the Securities Act
or otherwise, insofar as such losses, claims, damages, liabilities and expenses
arise out of or are based upon any untrue

 

44



--------------------------------------------------------------------------------

statement or alleged untrue statement of a material fact contained in the
Current Report, the Registration Statement or any Prospectus Supplement or
Permitted Free Writing Prospectus, or in any amendment thereof or supplement
thereto, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case, to the extent, but only to the extent, the untrue statement, alleged
untrue statement, omission or alleged omission was made in reliance upon, and in
conformity with, written information furnished by the Investor to the Company
expressly for inclusion in the Current Report, the Registration Statement or
such Prospectus Supplement or Permitted Free Writing Prospectus, or any
amendment thereof or supplement thereto.

The Investor shall reimburse the Company and each such director, officer or
controlling Person promptly upon demand for all legal and other costs and
expenses reasonably incurred by the Company or such indemnified Persons in
investigating, defending against, or preparing to defend against any such claim,
action, suit or proceeding with respect to which it is entitled to
indemnification.

Section 8.2 Indemnification Procedures. Promptly after a Person receives notice
of a claim or the commencement of an action for which the Person intends to seek
indemnification under Section 8.1, the Person will notify the indemnifying party
in writing of the claim or commencement of the action, suit or proceeding;
provided, however, that failure to notify the indemnifying party will not
relieve the indemnifying party from liability under Section 8.1, except to the
extent it has been materially prejudiced by the failure to give notice. The
indemnifying party will be entitled to participate in the defense of any claim,
action, suit or proceeding as to which indemnification is being sought, and if
the indemnifying party acknowledges in writing the obligation to indemnify the
party against whom the claim or action is brought, the indemnifying party may
(but will not be required to) assume the defense against the claim, action, suit
or proceeding with counsel satisfactory to it. After an indemnifying party
notifies an indemnified party that the indemnifying party wishes to assume the
defense of a claim, action, suit or proceeding, the indemnifying party will not
be liable for any legal or other expenses incurred by the indemnified party in
connection with the defense against the claim, action, suit or proceeding except
that if, in the opinion of counsel to the indemnifying party, one or more of the
indemnified parties should be separately represented in connection with a claim,
action, suit or proceeding, the indemnifying party will pay the reasonable fees
and expenses of one separate counsel for the indemnified parties. Each
indemnified party, as a condition to receiving indemnification as provided in
Section 8.1, will cooperate in all reasonable respects with the indemnifying
party in the defense of any action or claim as to which indemnification is
sought. No indemnifying party will be liable for any settlement of any action
effected without its prior written consent. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested (by written
notice provided in accordance with Section 9.4) an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel, such
indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated hereby effected without its written consent if (i) such
settlement is entered into more than 45 days after receipt by such indemnifying
party of the aforesaid request, (ii) such indemnifying party shall have received
written notice of the terms of such settlement at least 30 days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement. No

 

45



--------------------------------------------------------------------------------

indemnifying party will, without the prior written consent of the indemnified
party, effect any settlement of a pending or threatened action with respect to
which an indemnified party is, or is informed that it may be, made a party and
for which it would be entitled to indemnification, unless the settlement
includes an unconditional release of the indemnified party from all liability
and claims which are the subject matter of the pending or threatened action.

If for any reason the indemnification provided for in this Agreement is not
available to, or is not sufficient to hold harmless, an indemnified party in
respect of any loss or liability referred to in Section 8.1 as to which such
indemnified party is entitled to indemnification thereunder, each indemnifying
party shall, in lieu of indemnifying the indemnified party, contribute to the
amount paid or payable by the indemnified party as a result of such loss or
liability, (i) in the proportion which is appropriate to reflect the relative
benefits received by the indemnifying party, on the one hand, and by the
indemnified party, on the other hand, from the sale of Shares which is the
subject of the claim, action, suit or proceeding which resulted in the loss or
liability or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above, but also the relative fault
of the indemnifying party, on the one hand, and the indemnified party, on the
other hand, with respect to the statements or omissions which are the subject of
the claim, action, suit or proceeding that resulted in the loss or liability, as
well as any other relevant equitable considerations.

The remedies provided for in Section 8.1 and this Section 8.2 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any indemnified Person at law or in equity.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Fees and Expenses.

(i) Each party shall bear its own fees and expenses related to the transactions
contemplated by this Agreement; provided, however, that the Company shall pay,
on or prior to the Effective Date, by wire transfer of immediately available
funds (A) to FINRA, the applicable filing fee with respect to the FINRA Filing
and (B) to an account designated by the Investor’s counsel, promptly following
the receipt of an invoice therefor, all reasonable attorneys’ fees and expenses
(exclusive of disbursements and out-of-pocket expenses) incurred by the
Investor, up to $35,000, in connection with the preparation, negotiation,
execution and delivery of this Agreement, legal due diligence of the Company and
review of the Registration Statement, the Base Prospectus, the Current Report,
any Permitted Free Writing Prospectus and all other related transaction
documentation. The Company shall pay all U.S. federal, state and local stamp and
other similar transfer and other taxes and duties levied in connection with
issuance of the Shares pursuant hereto. For the avoidance of doubt, all of the
fees payable to the Investor or its counsel pursuant to this Section 9.1 shall
be non-refundable, regardless of whether any Fixed Requests are issued by the
Company or settled hereunder.

 

46



--------------------------------------------------------------------------------

(ii) If the Company issues a Fixed Request Notice and fails to deliver the
Shares (which have been approved for listing or quotation on the Trading Market,
if such an approval is required for the listing or quotation thereof on the
Trading Market) to the Investor on the applicable Settlement Date and such
failure continues for 10 Trading Days, the Company shall pay the Investor, in
cash (or, at the option of the Investor, in shares of Common Stock which have
not been registered under the Securities Act valued at the applicable Discount
Price of the Shares failed to be delivered; provided that the issuance thereof
by the Company would not violate the Securities Act or any applicable U.S.
federal or state securities laws), as partial damages for such failure and not
as a penalty, an amount equal to 2.0% of the payment required to be paid by the
Investor on such Settlement Date (i.e., the sum of the Fixed Amount Requested
and the Optional Amount Dollar Amount) for the initial 30 days following such
Settlement Date until the Shares (which have been approved for listing or
quotation on the Trading Market, if such an approval is required for the listing
or quotation thereof on the Trading Market) have been delivered, and an
additional 2.0% for each additional 30-day period thereafter until the Shares
(which have been approved for listing or quotation on the Trading Market, if
such an approval is required for the listing or quotation thereof on the Trading
Market) have been delivered, which amount shall be prorated for such periods
less than 30 days, subject in all cases to the Exchange Cap (except to the
extent the Exchange Cap shall be inapplicable as expressly provided in Sections
2.12 and 2.13). Nothing in this Section 9.1(ii) shall be deemed to release the
Company from any liability for any breach under this Agreement, or to impair the
rights of the Investor to compel specific performance by the Company of its
obligations under this Agreement.

Section 9.2 Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial.

(i) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that either party shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement by
the other party and to enforce specifically the terms and provisions hereof
(without the necessity of showing economic loss and without any bond or other
security being required), this being in addition to any other remedy to which
either party may be entitled by law or equity.

(ii) Each of the Company and the Investor (a) hereby irrevocably submits to the
jurisdiction of the U.S. District Court and other courts of the United States
sitting in the City and State of New York, Borough of Manhattan, for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement, and (b) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section 9.2 shall affect or limit any right to serve
process in any other manner permitted by law.

(iii) EACH OF THE COMPANY AND THE INVESTOR HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS

 

47



--------------------------------------------------------------------------------

AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR DISPUTES RELATING HERETO.
EACH OF THE COMPANY AND THE INVESTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.2.

Section 9.3 Entire Agreement; Amendment. This Agreement, together with the
exhibits referred to herein and the Disclosure Schedule, represents the entire
agreement of the parties with respect to the subject matter hereof, and there
are no promises, undertakings, representations or warranties by either party
relative to subject matter hereof not expressly set forth herein. Except as
expressly provided in Section 2.12, no provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto. The
Disclosure Schedule and all exhibits to this Agreement are hereby incorporated
by reference in, and made a part of, this Agreement as if set forth in full
herein.

Section 9.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery or facsimile (with facsimile machine
confirmation of delivery received) at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The address for
such communications shall be:

 

If to the Company:    Delcath Systems, Inc.    810 Seventh Avenue, 35th Floor   
New York, New York 10019   

Telephone Number: (212) 489-2100

Email: pgraham@delcath.com

   Fax: (212) 489-2102    Attention: Peter Graham

With a copy (which shall

not constitute notice) to:

   Skadden, Arps, Slate, Meagher & Flom LLP    Four Times Square    New York,
New York 10036   

Telephone Number: (212) 735-3000

Email: Andrea.Nicolas@skadden.com

   Fax: (917) 735-3416    Attention: Andrea L. Nicolas

 

48



--------------------------------------------------------------------------------

If to the Investor:    Terrapin Opportunity, L.P.    4th Floor, Rodus Building
   P.O. Box 765    Road Town, Tortola    British Virgin Islands   

Telephone Number: (284) 494-8086

Email: alan@terrapin.com

   Fax: (284) 494-9474    Attention: Peter W. Poole

With a copy (which shall

not constitute notice) to:

   Greenberg Traurig, LLP    The MetLife Building    200 Park Avenue    New
York, NY 10166   

Telephone Number: (212) 801-9200

Email: marsicoa@gtlaw.com

   Fax: (212) 801-6400    Attention: Anthony J. Marsico

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

Section 9.5 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought.

Section 9.6 Headings; Construction. The article, section and subsection headings
in this Agreement are for convenience only and shall not constitute a part of
this Agreement for any other purpose and shall not be deemed to limit or affect
any of the provisions hereof. Unless the context clearly indicates otherwise,
each pronoun herein shall be deemed to include the masculine, feminine, neuter,
singular and plural forms thereof. The terms “including,” “includes,” “include”
and words of like import shall be construed broadly as if followed by the words
“without limitation.” The terms “herein,” “hereunder,” “hereof” and words of
like import refer to this entire Agreement instead of just the provision in
which they are found. The parties agree that each of them and their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. In addition, each and every reference to share
prices and shares of Common Stock in this Agreement shall be subject to
adjustment for any stock splits, stock combinations, stock dividends,
recapitalizations and other similar transactions that occur on or after the date
of this Agreement. Any reference in this Agreement to “Dollars” or “$” shall
mean the lawful currency of the United States of America.

 

49



--------------------------------------------------------------------------------

Section 9.7 Successors and Assigns. The Investor may not assign this Agreement
to any Person without the prior consent of the Company, in the Company’s sole
discretion. This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and assigns. The assignment by a party to this
Agreement of any rights hereunder shall not affect the obligations of such party
under this Agreement.

Section 9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal procedural and substantive laws of the State of New
York, without giving effect to the choice of law provisions of such state that
would cause the application of the laws of any other jurisdiction.

Section 9.9 Survival. The representations, warranties, covenants and agreements
of the Company and the Investor contained in this Agreement shall survive the
execution and delivery hereof until the termination of this Agreement; provided,
however, that (i) the provisions of Article VII (Termination), Article VIII
(Indemnification), Section 9.1 (Fees and Expenses), Section 9.2 (Specific
Enforcement, Consent to Jurisdiction, Waiver of Jury Trial), Section 9.4
(Notices), Section 9.8 (Governing Law), Section 9.11 (Publicity), Section 9.12
(Severability) and this Section 9.9 (Survival) shall remain in full force and
effect notwithstanding such termination, (ii) if the Investor owns any Shares at
the time of such termination, the covenants and agreements of the Company and
the Investor, as applicable, contained in Section 5.1(i) (Securities Compliance;
FINRA Filing), Section 5.3 (Compliance with Laws), Section 5.7 (Stop Orders),
Section 5.8 (Amendments to the Registration Statement; Prospectus Supplements;
Free Writing Prospectuses), Section 5.9 (Prospectus Delivery), Section 5.11
(Effective Registration Statement), Section 5.12 (Non-Public Information) and
Section 5.13 (Broker/Dealer) shall remain in full force and effect
notwithstanding such termination for a period of six months following such
termination, (iii) the covenants and agreements of the Investor contained in
Section 5.10 (Selling Restrictions) shall remain in full force and effect
notwithstanding such termination for a period of 90 days following such
termination, and (iv) if the Investor owns any Shares at the time of such
termination, the covenants and agreements of the Company contained in
Section 5.2 (Registration and Listing) shall remain in full force and effect
notwithstanding such termination for a period of 30 days following such
termination.

Section 9.10 Counterparts. This Agreement may be executed in counterparts, all
of which taken together shall constitute one and the same original and binding
instrument and shall become effective when all counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties hereto need not sign the same counterpart. In the event any
signature is delivered by facsimile, digital or electronic transmission, such
transmission shall constitute delivery of the manually executed original and the
party using such means of delivery shall thereafter cause four additional
executed signature pages to be physically delivered to the other parties within
five days of the execution and delivery hereof. Failure to provide or delay in
the delivery of such additional executed signature pages shall not adversely
affect the efficacy of the original delivery.

Section 9.11 Publicity. The Investor shall have the right to approve, prior to
issuance or filing, any press release, Commission filing or any other public
disclosure made by or on behalf of the Company relating to the Investor, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby (unless the same disclosure has been

 

50



--------------------------------------------------------------------------------

previously reviewed and approved by the Investor); provided, however, that
except as otherwise provided in this Agreement, the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure (including any filings with the Commission) with respect
thereto as is required by applicable law and regulations (including the
regulations of the Trading Market), so long as prior to making any such press
release or other public disclosure, if reasonably practicable, the Company and
its counsel shall have provided the Investor and its counsel with a reasonable
opportunity to review and comment upon, and shall have consulted with the
Investor and its counsel on the form and substance of, such press release or
other disclosure.

Section 9.12 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement, and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.

Section 9.13 No Third Party Beneficiaries. Except as expressly provided in
Article VIII, this Agreement is intended only for the benefit of the parties
hereto and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

Section 9.14 Further Assurances. From and after the date of this Agreement, upon
the request of the Investor or the Company, each of the Company and the Investor
shall execute and deliver such instrument, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.

[Signature Page Follows]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.

 

DELCATH SYSTEMS, INC.: By:   /s/ Eamonn P. Hobbs   Name: Eamonn P. Hobbs  
Title: President & CEO TERRAPIN OPPORTUNITY, L.P.: By:   /s/ Peter Poole   Name:
Peter Poole   Title: For: General Partner

 

52



--------------------------------------------------------------------------------

ANNEX A TO THE

COMMON STOCK PURCHASE AGREEMENT

DEFINITIONS

“Acceptable Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Affiliate” shall have the meaning assigned to such term in Rule 12b-2 under the
Exchange Act.

“Aggregate Limit” shall have the meaning assigned to such term in Section 1.1
hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble.

“Announcement Date” shall have the meaning assigned to such term in Section 2.14
hereof.

“ATM” shall have the meaning assigned to such term in Section 5.6(ii) hereof.

“Average Discount Price” shall have the meaning assigned to such term in
Section 2.13 hereof.

“Base Price” shall have the meaning assigned to such term in Section 2.13
hereof.

“Base Prospectus” shall mean the Company’s prospectus, dated October 9, 2012, a
preliminary form of which is included in the Registration Statement, including
the documents incorporated by reference therein.

“Below Market Offering” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Blackout Period” shall have the meaning assigned to such term in Section 2.14
hereof.

“Broker-Dealer” shall have the meaning assigned to such term in Section 5.13
hereof.

“Bylaws” shall have the meaning assigned to such term in Section 4.3 hereof.

“Charter” shall have the meaning assigned to such term in Section 4.3 hereof.

“Cleansing Date” shall have the meaning assigned to such term in Section 5.12.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the Securities and Exchange Commission or any successor
entity.

“Commission Documents” shall mean (1) all reports, schedules, registrations,
forms, statements, information and other documents filed with or furnished to
the Commission by the Company pursuant to the reporting requirements of the
Exchange Act, including all material



--------------------------------------------------------------------------------

filed or furnished pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange
Act, since December 31, 2011, including, without limitation, the Annual Report
on Form 10-K filed by the Company for its fiscal year ended December 31, 2011
(the “2011 Form 10-K”), and which hereafter shall be filed with or furnished to
the Commission by the Company during the Investment Period, including, without
limitation, the Current Report, (2) the Registration Statement, as the same may
be amended from time to time, the Prospectus and each Prospectus Supplement, and
each Permitted Free Writing Prospectus and (3) all information contained in such
filings and all documents and disclosures that have been and heretofore shall be
incorporated by reference therein.

“Common Stock” shall have the meaning assigned to such term in the Recitals.

“Company” shall have the meaning assigned to such term in the Preamble.

“Current Market Price” means, with respect to any particular measurement date,
the closing price of a share of Common Stock as reported on the Trading Market
for the Trading Day immediately preceding such measurement date.

“Current Report” shall have the meaning assigned to such term in Section 1.4
hereof.

“Disclosure Schedule” shall have the meaning assigned to such term in Article IV
hereof.

“Discount Price” shall have the meaning assigned to such term in Section 2.2
hereof.

“Earnings Announcement” shall have the meaning assigned to such term in
Section 2.14 hereof.

“Earnings 8-K” shall have the meaning assigned to such term in Section 2.14
hereof.

“EDGAR” shall have the meaning assigned to such term in Section 4.3 hereof.

“Effective Date” shall mean the date of this Agreement.

“Environmental Laws” shall have the meaning assigned to such term in
Section 4.17 hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall have the meaning assigned to such term in Section 4.24.

“Event Period” shall have the meaning assigned to such term in Section 7.2
hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.



--------------------------------------------------------------------------------

“Exchange Cap” means, at any time, 15,015,343 shares of duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock (as adjusted for
any stock splits, stock combinations, stock dividends, recapitalizations and
other similar transactions that occur on or after the date of this Agreement);
provided, however, that the Exchange Cap shall not exceed under any
circumstances that number of shares of Common Stock that the Company may issue
pursuant to this Agreement and the transactions contemplated hereby without
(a) breaching the Company’s obligations under the rules and regulations of
NASDAQ or any other Trading Market on which the Common Stock may be listed or
quoted or (b) obtaining stockholder approval under the applicable rules and
regulations of NASDAQ or any other Trading Market on which the Common Stock may
be listed or quoted.

“Existing ATM” means the transactions contemplated by the Sales Agreement, dated
December 29, 2011, between the Company and Cowen and Company, LLC, and any
amendments, supplements, modifications, extensions, renewals, restatements or
replacements thereto or thereof with any financial institution.

“FCPA” shall have the meaning assigned to such term in Section 4.29 hereof.

“FDA” shall have the meaning assigned to such term in Section 4.16(a) hereof.

“Filing Time” shall have the meaning assigned to such term in Section 2.14
hereof.

“FINRA” shall have the meaning assigned to such term in Section 4.5 hereof.

“FINRA Filing” shall have the meaning assigned to such term in Section 5.1(ii)
hereof.

“Fixed Amount Requested” shall mean the amount of a Fixed Request requested by
the Company in a Fixed Request Notice delivered pursuant to Section 2.1 hereof.

“Fixed Request” means the transactions contemplated under Sections 2.1 through
2.8 of this Agreement.

“Fixed Request Amount” means the actual amount of proceeds received by the
Company pursuant to a Fixed Request under this Agreement.

“Fixed Request Exercise Date” shall have the meaning assigned to such term in
Section 2.2 hereof.

“Fixed Request Notice” shall have the meaning assigned to such term in
Section 2.1 hereof.

“Free Writing Prospectus” shall mean a “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.



--------------------------------------------------------------------------------

“Fundamental Transaction” means any one or more of the following: (i) the
Company shall, directly or indirectly, in one or more related transactions,
(1) consolidate or merge with or into (whether or not the Company is the
surviving corporation) another Person, with the result that the holders of the
Company’s capital stock immediately prior to such consolidation or merger
together beneficially own less than 50% of the outstanding voting power of the
surviving or resulting corporation, or (2) sell, lease, license, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, or (3) take action to
facilitate a purchase, tender or exchange offer by another Person that is
accepted by the holders of more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), or (4) consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination), or (5) reorganize,
recapitalize or reclassify its Common Stock, or (ii) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock.

“FWG” shall have the meaning assigned to such term in Section 4.15 hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as applied by the Company.

“Governmental Licenses” shall have the meaning assigned to such term in
Section 4.16(a) hereof.

“Indebtedness” shall have the meaning assigned to such term in Section 4.11
hereof.

“Initial Prospectus Supplement” shall have the meaning assigned to such term in
Section 1.4 hereof.

“Integration Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Intellectual Property” shall have the meaning assigned to such term in
Section 4.16(b) hereof.

“Investment Period” shall have the meaning assigned to such term in Section 7.1
hereof.

“Investor” shall have the meaning assigned to such term in the Preamble.



--------------------------------------------------------------------------------

“Issuer Free Writing Prospectus” shall mean an “issuer free writing prospectus,”
as defined in Rule 433 promulgated under the Securities Act, relating to the
Shares that (i) is required to be filed with the Commission by the Company or
(ii) is exempt from filing pursuant to Rule 433(d)(5)(i) under the Securities
Act, in each case, in the form filed or required to be filed with the Commission
or, if not required to be filed, in the form retained in the Company’s records
pursuant to Rule 433(g) under the Securities Act.

“Knowledge” means the actual knowledge of the Company’s Chief Executive Officer
or Chief Financial Officer, after reasonable inquiry of all officers, directors
and employees of the Company who could reasonably be expected to have knowledge
or information with respect to the matter in question.

“Market Capitalization” shall be calculated on the Trading Day immediately
preceding the applicable Pricing Period and shall be the product of (x) the
number of shares of Common Stock outstanding on such Trading Day and (y) the
closing bid price of the Common Stock on such Trading Day, both as determined by
Bloomberg Financial LP using the DES and HP functions.

“Material Adverse Effect” shall mean any condition, occurrence, state of facts
or event having, or insofar as reasonably can be foreseen would reasonably be
expected to have, any effect on the business, operations, properties or
condition (financial or otherwise) of the Company that is material and adverse
to the Company and its Subsidiaries, taken as a whole, and/or any condition,
occurrence, state of facts or event that would prohibit or otherwise materially
interfere with or delay the ability of the Company to perform any of its
obligations under this Agreement; provided, however, that none of the following,
individually or in the aggregate, shall be taken into account in determining
whether a Material Adverse Effect has occurred or insofar as reasonably can be
foreseen would reasonably be expected to occur: (i) changes in conditions in the
U.S. or global capital, credit or financial markets generally, including changes
in the availability of capital or currency exchange rates, provided such changes
shall not have affected the Company in a materially disproportionate manner as
compared to other similarly situated companies; (ii) the effect of any changes
arising in connection with acts of war (whether or not declared), terrorism,
military actions or the escalation thereof or other force majeure events
occurring after the Effective Date, provided such changes shall not have
affected the Company in a materially disproportionate manner as compared to
other similarly situated companies; (iii) the effect of any changes in
applicable legal requirements or GAAP; (iv) changes generally affecting the
pharmaceutical or medical device industries, provided such changes shall not
have affected the Company in a materially disproportionate manner as compared to
other similarly situated companies; and (v) any effect of the announcement of
this Agreement or the consummation of the transactions contemplated by this
Agreement on the Company’s relationships, contractual or otherwise, with
customers, suppliers, vendors, bank or commercial lenders, lessors,
collaboration partners, employees or consultants.

“Material Agreements” shall have the meaning assigned to such term in
Section 4.18 hereof.

“Money Laundering Laws” shall have the meaning assigned to such term in
Section 4.30 hereof.



--------------------------------------------------------------------------------

“Multiplier” shall have the meaning assigned to such term in Section 2.3 hereof.

“NASDAQ” means the NASDAQ Capital Market or any successor thereto.

“OFAC” shall have the meaning assigned to such term in Section 4.31 hereof.

“Optional Amount” means the transactions contemplated under Sections 2.9 through
2.11 of this Agreement.

“Optional Amount Dollar Amount” shall mean the actual amount of proceeds
received by the Company pursuant to the exercise of an Optional Amount under
this Agreement.

“Optional Amount Notice” shall mean a notice sent to the Company with regard to
the Investor’s election to exercise all or any portion of an Optional Amount, as
provided in Section 2.11 hereof and substantially in the form attached hereto as
Exhibit B.

“Optional Amount Threshold Price” shall have the meaning assigned to such term
in Section 2.1 hereof.

“Other Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Other Financing Notice” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Permitted Free Writing Prospectus” shall have the meaning assigned to such term
in Section 5.8(ii) hereof.

“Person” means any person or entity, whether a natural person, trustee,
corporation, partnership, limited partnership, limited liability company, trust,
unincorporated organization, business association, firm, joint venture,
governmental agency or authority.

“Plan” shall have the meaning assigned to such term in Section 4.24 hereof.

“Price Reset Provision” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Pricing Period” shall mean a period of 10 consecutive Trading Days commencing
on the first Trading Day of the Pricing Period set forth in the Fixed Request
Notice, or such other period mutually agreed upon by the Investor and the
Company.

“Prospectus” shall mean the Base Prospectus, as supplemented by any Prospectus
Supplement, including the documents incorporated by reference therein, together
with any Permitted Free Writing Prospectus.

“Prospectus Supplement” shall mean any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the
Commission pursuant to Rule 424(b) under the Securities Act, including the
documents incorporated by reference therein.

“Reduction Notice” shall have the meaning assigned to such term in Section 2.8
hereof.



--------------------------------------------------------------------------------

“Reference Period” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.

“Registration Period” shall have the meaning assigned to such term in
Section 5.11 hereof.

“Registration Statement” shall mean the registration statement on Form S 3,
Commission File Number 333-183675, filed by the Company with the Commission
under the Securities Act for the registration of the Shares, as such
Registration Statement may be amended and supplemented from time to time
(including any related abbreviated registration statement to register additional
shares of Common Stock filed by the Company pursuant to Rule 462(b) under the
Securities Act), including all documents filed as part thereof or incorporated
by reference therein, and including all information deemed to be a part thereof
at the time of effectiveness pursuant to Rule 430B under the Securities Act,
including any comparable successor registration statement filed by the Company
with the Commission under the Securities Act for the registration of shares of
its Common Stock, including the Shares.

“Renewal Date” shall have the meaning assigned to such term in Section 5.11.

“Restricted Period” shall have the meaning assigned to such term in
Section 5.10(i) hereof.

“Restricted Person” shall have the meaning assigned to such term in
Section 5.10(i) hereof.

“Restricted Persons” shall have the meaning assigned to such term in
Section 5.10(i) hereof.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder.

“Settlement Date” shall have the meaning assigned to such term in Section 2.7
hereof.

“Shares” shall mean shares of Common Stock issuable to the Investor upon
exercise of a Fixed Request and shares of Common Stock issuable to the Investor
upon exercise of an Optional Amount.

“Short Sales” means “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act.

“Significant Subsidiary” means any Subsidiary of the Company that would
constitute a Significant Subsidiary of the Company within the meaning of Rule
1-02 of Regulation S-X of the Commission.

“Similar Financing” shall have the meaning assigned to such term in
Section 5.6(ii) hereof.



--------------------------------------------------------------------------------

“Single Fixed Request Limit” means, with respect to any single Fixed Request
Notice or Optional Amount, such number of shares of duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock which, when
aggregated with all other shares of Common Stock issued or sold pursuant to any
transaction or series of transactions that may be aggregated with the
transactions contemplated by such Fixed Request Notice and Optional Amount under
applicable rules of NASDAQ or any other Trading Market on which the Common Stock
may be listed or quoted, is equal to one less than 20.0% of the issued and
outstanding shares of Common Stock on the date immediately prior to the earliest
of such issuance or sale (as adjusted for any stock splits, stock combinations,
stock dividends, recapitalizations and other similar transactions that occur on
or after the date of this Agreement); provided, however, that the Single Fixed
Request Limit shall not exceed under any circumstances that number of shares of
Common Stock that the Company may issue pursuant to such Fixed Request Notice
and Optional Amount without (a) breaching the Company’s obligations under the
rules and regulations of NASDAQ or any other Trading Market on which the Common
Stock may be listed or quoted or (b) obtaining stockholder approval under the
applicable rules and regulations of NASDAQ or any other Trading Market on which
the Common Stock may be listed or quoted.

“SOXA” shall have the meaning assigned to such term in Section 4.6(c) hereof.

“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
Persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.

“Threshold Price” is the lowest price (except to the extent otherwise provided
in Section 2.6) at which the Company may sell Shares during the applicable
Pricing Period as set forth in a Fixed Request Notice (not taking into account
the applicable percentage discount during such Pricing Period determined in
accordance with Section 2.2); provided, however, that at no time shall the
Threshold Price be lower than $0.70 per share unless the Company and the
Investor shall mutually agree.

“Total Commitment” shall have the meaning assigned to such term in Section 1.1
hereof.

“Trading Day” shall mean a full trading day (beginning at 9:30 a.m., New York
City time, and ending at 4:00 p.m., New York City time) on NASDAQ.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the New York
Stock Exchange, the NYSE MKT, the NASDAQ Capital Market, the NASDAQ Global
Market or the NASDAQ Global Select Market (or any successors to any of the
foregoing), whichever is at the time the principal trading exchange or market
for the Common Stock.

“VWAP” shall mean the daily volume weighted average price (based on a Trading
Day from 9:30 a.m. to 4:00 p.m. (New York time)) of the Common Stock on NASDAQ
as reported by Bloomberg Financial L.P. using the AQR function.



--------------------------------------------------------------------------------

“Warrant Value” shall mean the fair value of all warrants, options and other
similar rights issued to a third party in connection with an Other Financing,
determined by using a standard Black-Scholes option-pricing model using an
expected volatility percentage as shall be mutually agreed by the Investor and
the Company. In the case of a dispute relating to such expected volatility
assumption, the Investor shall obtain applicable volatility data from three
investment banking firms of nationally recognized reputation, and the parties
hereto shall use the average thereof for purposes of determining the expected
volatility percentage in connection with the Black-Scholes calculation referred
to in the immediately preceding sentence.



--------------------------------------------------------------------------------

EXHIBIT A TO THE

COMMON STOCK PURCHASE AGREEMENT

FORM OF FIXED REQUEST NOTICE

 

To:         Fax#:        

Reference is made to the Common Stock Purchase Agreement dated as of December 5,
2012, (the “Purchase Agreement”) between Delcath Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Terrapin Opportunity, L.P., a limited partnership organized under the laws
of the British Virgin Islands. Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Purchase Agreement.

In accordance with and pursuant to Section 2.1 of the Purchase Agreement, the
Company hereby issues this Fixed Request Notice to exercise a Fixed Request for
the Fixed Amount Requested indicated below.

 

Fixed Amount Requested:

   

Optional Amount Dollar Amount:

   

Pricing Period start date:

   

Pricing Period end date:

   

Settlement Date:

   

Fixed Request Threshold Price:

   

Optional Amount Threshold Price:

   

Dollar Amount of Common Stock Currently Unissued under the Registration
Statement;

   

Dollar Amount of Common Stock Currently Available under the Aggregate Limit:

   

Dated:                                                  

  By:       Name: Title:      

Address:

Facsimile No.

 

AGREED AND ACCEPTED     By:       Name:   Title



--------------------------------------------------------------------------------

EXHIBIT B TO THE

COMMON STOCK PURCHASE AGREEMENT

FORM OF OPTIONAL AMOUNT NOTICE

 

To:         Fax#:        

Reference is made to the Common Stock Purchase Agreement dated as of December 5,
2012 (the “Purchase Agreement”) between Delcath Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
and Terrapin Opportunity, L.P., a limited partnership organized under the laws
of the British Virgin Islands (the “Investor”). Capitalized terms used and not
otherwise defined herein shall have the meanings given such terms in the
Purchase Agreement.

In accordance with and pursuant to Section 2.11 of the Purchase Agreement, the
Investor hereby issues this Optional Amount Notice to exercise an Optional
Amount for the Optional Amount Dollar Amount indicated below.

 

Optional Amount Dollar Amount Exercised

       

Number of Shares to be purchased

       

VWAP on the date hereof:

       

Discount Price:

       

Settlement Date:

       

Threshold Price:

       

Dated:                                                  

  By:       Name Title:    

Address:

Facsimile No.



--------------------------------------------------------------------------------

EXHIBIT C TO THE

COMMON STOCK PURCHASE AGREEMENT

CERTIFICATE OF THE COMPANY

CLOSING CERTIFICATE

                    , 201    

The undersigned, the [            ] of Delcath Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”),
delivers this certificate in connection with the Common Stock Purchase
Agreement, dated as of December 5, 2012 (the “Agreement”), by and between the
Company and Terrapin Opportunity, L.P., a limited partnership organized under
the laws of the British Virgin Islands (the “Investor”), and hereby certifies on
the date hereof that (capitalized terms used herein without definition have the
meanings assigned to them in the Agreement):

1. Attached hereto as Exhibit A is a true, complete and correct copy of the
Certificate of Incorporation of the Company as filed with the Secretary of State
of the State of Delaware. The Certificate of Incorporation of the Company has
not been further amended or restated, and no document with respect to any
amendment to the Certificate of Incorporation of the Company has been filed in
the office of the Secretary of State of the State of Delaware since the date
shown on the face of the state certification relating to the Company’s
Certificate of Incorporation, which is in full force and effect on the date
hereof, and no action has been taken by the Company in contemplation of any such
amendment or the dissolution, merger or consolidation of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the Bylaws of the
Company, as amended and restated through, and as in full force and effect on,
the date hereof, and no proposal for any amendment, repeal or other modification
to the Bylaws of the Company has been taken or is currently pending before the
Board of Directors or stockholders of the Company.

3. The Board of Directors of the Company has approved the transactions
contemplated by the Agreement; said approval has not been amended, rescinded or
modified and remains in full force and effect as of the date hereof.

4. Each person who, as an officer of the Company, or as attorney-in-fact of an
officer of the Company, signed (i) the Agreement and (ii) any other document
delivered prior hereto or on the date hereof in connection with the transactions
contemplated by the Agreement, was duly elected, qualified and acting as such
officer or duly appointed and acting as such attorney-in-fact, and the signature
of each such person appearing on any such document is his genuine signature.

IN WITNESS WHEREOF, I have signed my name as of the date first above written.

 

  Print Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT D TO THE

COMMON STOCK PURCHASE AGREEMENT

COMPLIANCE CERTIFICATE

In connection with the issuance of shares of common stock of Delcath Systems,
Inc., a corporation organized and existing under the laws of the State of
Delaware (the “Company”), pursuant to the Fixed Request Notice, dated
[            ], delivered by the Company to Terrapin Opportunity, L.P. (the
“Investor”) pursuant to Article II of the Common Stock Purchase Agreement, dated
as of December 5, 2012, by and between the Company and the Investor (the
“Agreement”), the undersigned hereby certifies as follows:

1. The undersigned is the duly elected [            ] of the Company.

2. Except as set forth in the attached Disclosure Schedule or disclosed in a
Commission Document, the representations and warranties of the Company set forth
in Article IV of the Agreement (i) that are not qualified by “materiality” or
“Material Adverse Effect” are true and correct in all material respects as of
[insert Fixed Request Exercise Date] and as of the date hereof with the same
force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties are true and correct in all material respects as
of such other date and (ii) that are qualified by “materiality” or “Material
Adverse Effect” are true and correct as of [insert Fixed Request Exercise Date]
and as of the date hereof with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties are true and
correct as of such other date.

3. The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Agreement to be
performed, satisfied or complied with by the Company at or prior to [insert
Fixed Request Exercise Date] and the date hereof.

4. As of [insert Fixed Request Exercise Date] and the date hereof, (i) the
Registration Statement did not and does not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading, (ii) the
Prospectus did not and does not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading and (iii) no event has occurred as a result of
which it is necessary to amend or supplement the Registration Statement or the
Prospectus in order to make the statements therein not untrue or misleading for
clauses (i) and (ii) above, respectively, to be true and correct.

5. As of [insert Fixed Request Exercise Date] and the date hereof, the Company
did not and does not possess any material non-public information.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Agreement.

The undersigned has executed this Certificate this [            ] day of
[            ], 20[    ].

 

  Print Name:     Title:    



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

RELATING TO THE COMMON STOCK

PURCHASE AGREEMENT, DATED AS OF DECEMBER 5, 2012

BETWEEN DELCATH SYSTEMS, INC. AND TERRAPIN OPPORTUNITY, L.P.

This disclosure schedule is made and given pursuant to Article IV of the Common
Stock Purchase Agreement, dated as of December 5, 2012 (the “Agreement”), by and
between Delcath Systems, Inc., a Delaware corporation (the “Company”), and
Terrapin Opportunity, L.P., a limited partnership organized under the laws of
the British Virgin Islands. Unless the context otherwise requires, all
capitalized terms are used herein as defined in the Agreement. The numbers below
correspond to the section numbers of representations and warranties in the
Agreement most directly modified by the below exceptions.